     Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 1 of 69


                                                                          APPEAL,TYPE−C
                             U.S. District Court
                  District of Columbia (Washington, DC)
            CIVIL DOCKET FOR CASE #: 1:20−cv−02295−EGS

NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF         Date Filed: 08/20/2020
COLORED PEOPLE v. UNITED STATES POSTAL SERVICE      Jury Demand: None
et al                                               Nature of Suit: 890 Other Statutory
Assigned to: Judge Emmet G. Sullivan                Actions
 Cases: 1:20−cv−02262−EGS                           Jurisdiction: U.S. Government Defendant
          1:20−cv−02340−EGS
          1:20−cv−02405−EGS
Cause: 05:0706 Judicial Review of Agency Actions
Plaintiff
NATIONAL ASSOCIATION FOR             represented by Allison Marcy Zieve
THE ADVANCEMENT OF                                  PUBLIC CITIZEN LITIGATION
COLORED PEOPLE                                      GROUP
                                                    1600 20th Street, NW
                                                    Washington, DC 20009
                                                    (202) 588−1000
                                                    Fax: (202) 588−7795
                                                    Email: azieve@citizen.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Samuel Spital
                                                    NAACP LEGAL DEFENSE &
                                                    EDUCATIONAL FUND, INC.
                                                    40 Rector Street
                                                    5th Floor
                                                    New York, NY 10006
                                                    (212) 965−2200
                                                    Email: sspital@naacpldf.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


V.
Defendant
UNITED STATES POSTAL SERVICE         represented by Joseph Evan Borson
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW
                                                    Washington, DC 20005
                                                    (202) 514−1944
                                                    Fax: (202) 616−8460
                                                    Email: joseph.borson@usdoj.gov
                                                    LEAD ATTORNEY

                                                                                              1
      Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 2 of 69


                                                        ATTORNEY TO BE NOTICED

                                                        Kuntal Virendra Cholera
                                                        U.S. DEPARTMENT OF JUSTICE
                                                        1100 L. St. NW
                                                        Washington, DC 20005
                                                        (202) 305−8645
                                                        Email: kuntal.cholera@usdoj.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        John Robinson
                                                        U.S. DEPARTMENT OF JUSTICE
                                                        1100 L Street NW
                                                        Washington, DC 20005
                                                        202−616−8489
                                                        Email: john.j.robinson@usdoj.gov
                                                        ATTORNEY TO BE NOTICED

Defendant
LOUIS DEJOY                              represented by Joseph Evan Borson
in his official capacity as Postmaster                  (See above for address)
General of the United States Postal                     LEAD ATTORNEY
Service                                                 ATTORNEY TO BE NOTICED

                                                        Kuntal Virendra Cholera
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        John Robinson
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Amicus
RICHARD BLUMENTHAL                       represented by Brianne Jenna Gorod
                                                        CONSTITUTIONAL
                                                        ACCOUNTABILITY CENTER
                                                        1200 18th Street, NW
                                                        Suite 501
                                                        Washington, DC 20036
                                                        (202) 296−6889 ext. 304
                                                        Email: brianne@theusconstitution.org
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Amicus
CORY A. BOOKER                           represented by Brianne Jenna Gorod
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                                                               2
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 3 of 69



Amicus
SHERROD BROWN                      represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
TOM CARPER                         represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
MAZIE K. HIRONO                    represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMY KLOBUCHAR                      represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
EDWARD J. MARKEY                   represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
JEFFREY A. MERKLEY                 represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
JACK REED                          represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
BERNARD SANDERS                    represented by Brianne Jenna Gorod
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED



                                                                            3
     Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 4 of 69



Amicus
JEANNE SHAHEEN                           represented by Brianne Jenna Gorod
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Amicus
ELIZABETH WARREN                         represented by Brianne Jenna Gorod
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Amicus
SHELDON WHITEHOUSE                       represented by Brianne Jenna Gorod
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Amicus
RON WYDEN                                represented by Brianne Jenna Gorod
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Amicus
UNITED STATES HOUSE OF                   represented by Douglas N. Letter
REPRESENTATIVES                                         U.S. HOUSE OF REPRESENTATIVES
                                                        Office of General Counsel
                                                        219 Cannon House Office Building
                                                        Washington, DC 20515
                                                        (202) 225−9700
                                                        Email: douglas.letter@mail.house.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/20/2020   1        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF against All
                      Defendants ( Filing fee $ 400 receipt number ADCDC−7486929) filed by
                      NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
                      PEOPLE. (Attachments: # 1 Summons to USPS, # 2 Summons to US
                      Attorney's Office, # 3 Summons to Louis DeJoy, # 4 Summons to Attorney
                      General, # 5 Civil Cover Sheet)(Zieve, Allison) (Entered: 08/20/2020)
08/20/2020   2        LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                      Financial Interests by NATIONAL ASSOCIATION FOR THE
                      ADVANCEMENT OF COLORED PEOPLE (Zieve, Allison) (Entered:
                      08/20/2020)



                                                                                               4
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 5 of 69



08/20/2020         Case Assigned to Judge Tanya S. Chutkan. (zmd) (Entered: 08/20/2020)
08/20/2020   3     SUMMONS (4) Issued Electronically as to LOUIS DEJOY, UNITED
                   STATES POSTAL SERVICE, U.S. Attorney and U.S. Attorney General
                   (Attachments: # 1 Notice and Consent) (zmd) (Entered: 08/20/2020)
08/20/2020   4     NOTICE of Appearance by Samuel Spital on behalf of NATIONAL
                   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                   (Spital, Samuel) (Entered: 08/20/2020)
08/25/2020   5     NOTICE OF RELATED CASE by All Plaintiffs. Case related to Case No.
                   20−2340. (Zieve, Allison) (Entered: 08/25/2020)
08/25/2020   6     NOTICE OF RELATED CASE by NATIONAL ASSOCIATION FOR THE
                   ADVANCEMENT OF COLORED PEOPLE. Case related to Case No.
                   20−2262. (Zieve, Allison) (Entered: 08/25/2020)
09/01/2020   7     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   as to the United States Attorney. Date of Service Upon United States Attorney
                   on 8/27/2020. Answer due for ALL FEDERAL DEFENDANTS by
                   10/26/2020. (Zieve, Allison) (Entered: 09/01/2020)
09/01/2020   8     MOTION for Preliminary Injunction by NATIONAL ASSOCIATION FOR
                   THE ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1
                   Memorandum in Support, # 2 Declaration Declaration of Carmen Watkins, # 3
                   Declaration Declaration of Earl Graham, # 4 Text of Proposed Order, # 5
                   Certificate of Service)(Zieve, Allison) (Entered: 09/01/2020)
09/01/2020   9     NOTICE of Appearance by Joseph Evan Borson on behalf of UNITED
                   STATES POSTAL SERVICE (Borson, Joseph) (Entered: 09/01/2020)
09/01/2020   10    Case directly reassigned to Judge Emmet G. Sullivan as related. Judge Tanya
                   S. Chutkan is no longer assigned to the case. (ztnr) (Entered: 09/01/2020)
09/01/2020         MINUTE ORDER. The Court, sua sponte, directs the parties to show cause
                   why this action should not be consolidated as related with Richardson v.
                   Trump, 20−2262; State of New York v. Trump, 20−2340; and Vote Forward v.
                   DeJoy, 20−2405 by no later than September 4, 2020 at 12:00 PM. See Fed. R.
                   Civ. P. 42(a) (permitting the court to consolidate actions "involv[ing] a
                   common question of law or fact"); Local Civ. R. 40.5(a)(3) (defining related
                   civil actions). Signed by Judge Emmet G. Sullivan on 9/1/2020. (lcegs3)
                   (Entered: 09/01/2020)
09/01/2020         MINUTE ORDER. In view of 8 motion for preliminary injunction, the parties
                   shall file a joint status report by no later than September 8, 2020 at 12:00 PM
                   with recommendations for further proceedings, including, inter alia, (1)
                   whether the National Association for the Advancement of Colored People's
                   ("NAACP") motion for a preliminary injunction should be consolidated with
                   the merits under Federal Rule of Civil Procedure 65; and (2) recommendations
                   for further proceedings including, if necessary, a briefing schedule for
                   NAACP's motion for a preliminary injunction. Signed by Judge Emmet G.
                   Sullivan on 9/1/2020. (lcegs3) (Entered: 09/01/2020)
09/02/2020         Set/Reset Deadlines: Joint Status Report due no later than 12:00PM on
                   9/8/2020. (mac) (Entered: 09/02/2020)


                                                                                                     5
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 6 of 69



09/02/2020         Set/Reset Deadlines: Parties Show Cause due no later than 12:00PM on
                   9/4/2020. (mac) (Entered: 09/02/2020)
09/04/2020   11    RESPONSE TO ORDER TO SHOW CAUSE by NATIONAL
                   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE re
                   Order,, to show cause why this action should not be consolidated filed by
                   NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
                   PEOPLE. (Zieve, Allison) (Entered: 09/04/2020)
09/04/2020   12    NOTICE of Appearance by Kuntal Virendra Cholera on behalf of All
                   Defendants (Cholera, Kuntal) (Main Document 12 replaced on 9/4/2020) (zjf).
                   (Entered: 09/04/2020)
09/04/2020   13    RESPONSE TO ORDER TO SHOW CAUSE by LOUIS DEJOY, UNITED
                   STATES POSTAL SERVICE re Order,, filed by LOUIS DEJOY, UNITED
                   STATES POSTAL SERVICE. (Cholera, Kuntal) (Entered: 09/04/2020)
09/04/2020   14    STANDING ORDER: The parties are directed to read the attached Standing
                   Order Governing Civil Cases Before Judge Emmet G. Sullivan in its entirety
                   upon receipt. The parties are hereby ORDERED to comply with the directives
                   in the attached Standing Order. Signed by Judge Emmet G. Sullivan on
                   09/04/20. (Attachment: # 1 Exhiibit 1) (mac) (Entered: 09/04/2020)
09/04/2020   15    Joint MOTION for Protective Order by LOUIS DEJOY, UNITED STATES
                   POSTAL SERVICE (Attachments: # 1 Text of Proposed Order)(Borson,
                   Joseph) (Entered: 09/04/2020)
09/05/2020         MINUTE ORDER. It is hereby ORDERED that by September 10, 2020,
                   Plaintiff shall deliver to Chambers three printed courtesy copies of 8 Plaintiff's
                   motion for preliminary injunction. The parties may deliver their courtesy
                   copies via overnight mail or by hand delivery to the Courthouse loading dock
                   located at the corner of 3rd and C Streets, N.W. The courtesy copies must
                   include the headers added by the Case Management/Electronic Case Files
                   (CM/ECF) System and be submitted in binders, three−hole punched, with
                   single−sided pages. All exhibits shall be tabbed and indexed for ease of
                   reference. The parties shall deliver to Chambers three courtesy copies of any
                   future filing, including exhibits, in connection with 8 motion for preliminary
                   injunction. Signed by Judge Emmet G. Sullivan on 9/5/2020. (lcegs3) (Entered:
                   09/05/2020)
09/05/2020         MINUTE ORDER. In view of 11 and 13 responses to order to show cause, as
                   well as the responses from parties in Richardson v. Trump, 20−2262; State of
                   New York v. Trump, 20−2340; and Vote Forward v. DeJoy, 20−2405, the
                   Court shall not consolidate the cases as related pursuant to Federal Rule of
                   Civil Procedure 42(a) and Local Civil Rule 40.5(a)(3). It is ORDERED that the
                   parties shall coordinate schedules for discovery purposes to the extent possible.
                   Signed by Judge Emmet G. Sullivan on 9/5/2020. (lcegs3) (Entered:
                   09/05/2020)
09/05/2020   16    MINUTE ORDER granting 15 joint motion for entry of a protective order.
                   Signed by Judge Emmet G. Sullivan on 9/5/2020. (lcegs3) (Entered:
                   09/05/2020)
09/08/2020   17    Joint STATUS REPORT by NATIONAL ASSOCIATION FOR THE
                   ADVANCEMENT OF COLORED PEOPLE. (Zieve, Allison) (Entered:


                                                                                                        6
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 7 of 69



                   09/08/2020)
09/08/2020   18    MOTION for Leave to File Amici Curiae Brief in Support of Plaintiff by
                   RICHARD BLUMENTHAL, CORY A. BOOKER, SHERROD BROWN,
                   TOM CARPER, MAZIE K. HIRONO, AMY KLOBUCHAR, EDWARD J.
                   MARKEY, Jeffrey A. Merkley, JACK REED, BERNARD SANDERS,
                   JEANNE SHAHEEN, ELIZABETH WARREN, SHELDON WHITEHOUSE,
                   RON WYDEN (Attachments: # 1 Exhibit Proposed Brief of Members of
                   Congress as Amici Curiae in Support of Plaintiff, # 2 Text of Proposed
                   Order)(Gorod, Brianne) (Entered: 09/08/2020)
09/09/2020         MINUTE ORDER. In view of 17 joint status report, the parties shall adhere to
                   the following briefing schedule on 8 Plaintiff's motion for preliminary
                   injunction: (1) Defendants shall file their opposition by September 11, 2020 at
                   12:00 PM; and (2) Plaintiff shall file its reply by no later than September 16,
                   2020. Signed by Judge Emmet G. Sullivan on 9/9/2020. (lcegs3) (Entered:
                   09/09/2020)
09/09/2020         MINUTE ORDER granting 18 motion for leave to file amici curiae brief by
                   MEMBERS OF CONGRESS. Signed by Judge Emmet G. Sullivan on
                   9/9/2020. (lcegs3) (Entered: 09/09/2020)
09/09/2020   22    AMICUS BRIEF by RICHARD BLUMENTHAL, CORY A. BOOKER,
                   SHERROD BROWN, TOM CARPER, MAZIE K. HIRONO, AMY
                   KLOBUCHAR, EDWARD J. MARKEY, JEFFREY A. MERKLEY, JACK
                   REED, BERNARD SANDERS, JEANNE SHAHEEN, ELIZABETH
                   WARREN, SHELDON WHITEHOUSE, RON WYDEN. (zjf) (Entered:
                   09/13/2020)
09/10/2020         Set/Reset Deadlines: Defendants Opposition due no later than 12:00PM on
                   9/11/2020. Plaintiff Reply due by 9/16/2020. (mac) (Entered: 09/10/2020)
09/10/2020   19    NOTICE of Appearance by Douglas N. Letter on behalf of UNITED STATES
                   HOUSE OF REPRESENTATIVES (Letter, Douglas) (Entered: 09/10/2020)
09/10/2020   20    Unopposed MOTION for Leave to File Amicus Curiae Brief in Support of
                   Plaintiff by UNITED STATES HOUSE OF REPRESENTATIVES
                   (Attachments: # 1 Exhibit Proposed Brief of U.S. House of Representatives as
                   Amicus Curiae in Support of Plaintiff, # 2 Text of Proposed Order)(Letter,
                   Douglas) (Entered: 09/10/2020)
09/11/2020   21    Memorandum in opposition to re 8 MOTION for Preliminary Injunction filed
                   by LOUIS DEJOY, UNITED STATES POSTAL SERVICE. (Attachments: # 1
                   Exhibit 1−15, # 2 Declaration (Barber, Citron, Curtis), # 3 Declaration (Colin,
                   Couch, DeChambeau, Glass, Prokity, Vo), # 4 Text of Proposed
                   Order)(Borson, Joseph) (Entered: 09/11/2020)
09/15/2020   23    Consent MOTION for Leave to File Supplemental Declarations in Support of
                   Motion for a Preliminary Injunction by NATIONAL ASSOCIATION FOR
                   THE ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1 Text of
                   Proposed Order)(Zieve, Allison) (Entered: 09/15/2020)
09/15/2020   24    Unopposed MOTION for Leave to File Supplemental Declarations by LOUIS
                   DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                   Declaration Cintron (Supp.), # 2 Declaration Curtis (Supp.), # 3 Text of


                                                                                                     7
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 8 of 69



                   Proposed Order)(Borson, Joseph) (Entered: 09/15/2020)
09/16/2020         MINUTE ORDER granting 24 unopposed motion to file supplemental
                   declarations. Signed by Judge Emmet G. Sullivan on 9/16/2020. (lcegs3)
                   (Entered: 09/16/2020)
09/16/2020         MINUTE ORDER granting 23 unopposed motion to file supplemental
                   declarations. Signed by Judge Emmet G. Sullivan on 9/16/2020. (lcegs3)
                   (Entered: 09/16/2020)
09/16/2020   25    REPLY to opposition to motion re 8 MOTION for Preliminary Injunction filed
                   by NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
                   COLORED PEOPLE. (Attachments: # 1 Declaration of Allison Zieve, # 2
                   Declaration (Second) of Earl Graham)(Zieve, Allison) (Entered: 09/16/2020)
09/18/2020   26    NOTICE OF SUPPLEMENTAL AUTHORITY by NATIONAL
                   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                   (Zieve, Allison) (Entered: 09/18/2020)
09/22/2020   27    NOTICE OF SUPPLEMENTAL AUTHORITY by NATIONAL
                   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                   (Zieve, Allison) (Entered: 09/22/2020)
09/22/2020         MINUTE ORDER granting 20 motion for leave to file amicus curiae brief in
                   support of Plaintiff by UNITED STATES HOUSE OF REPRESENTATIVES.
                   Signed by Judge Emmet G. Sullivan on 9/22/2020. (lcegs3) (Entered:
                   09/22/2020)
09/22/2020   28    AMICUS BRIEF by UNITED STATES HOUSE OF REPRESENTATIVES.
                   (zjf) (Entered: 09/25/2020)
09/27/2020   29    NOTICE of Supplemental Materials by LOUIS DEJOY, UNITED STATES
                   POSTAL SERVICE (Attachments: # 1 Exhibit A − Supplemental Operating
                   Instructions, # 2 Exhibit B − Stand−Up Talk, # 3 Exhibit C − Additional
                   Election−Mail Resources)(Borson, Joseph) (Entered: 09/27/2020)
09/30/2020   30    NOTICE OF SUPPLEMENTAL AUTHORITY by NATIONAL
                   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                   (Zieve, Allison) (Entered: 09/30/2020)
10/10/2020   31    ORDER granting 8 Motion for Preliminary Injunction. Signed by Judge
                   Emmet G. Sullivan on 10/10/2020. (lcegs1) (Entered: 10/10/2020)
10/10/2020   32    MEMORANDUM OPINION. Signed by Judge Emmet G. Sullivan on
                   10/10/2020. (lcegs1) (Entered: 10/10/2020)
10/22/2020   33    NOTICE of Appearance by John Robinson on behalf of All Defendants
                   (Robinson, John) (Entered: 10/22/2020)
10/22/2020   34    Unopposed MOTION for Extension of Time to File Answer re 1 Complaint, by
                   LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                   Text of Proposed Order)(Robinson, John) (Entered: 10/22/2020)
10/22/2020   35    Emergency MOTION to Enforce And Monitor Compliance with Preliminary
                   Injunction by NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
                   COLORED PEOPLE (Attachments: # 1 Memorandum in Support, # 2 Text of
                   Proposed Order, # 3 Exhibit Index, # 4 Exhibit A, # 5 Exhibit B, # 6 Exhibit C,

                                                                                                     8
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 9 of 69



                   # 7 Exhibit D, # 8 Exhibit E, # 9 Exhibit F, # 10 Exhibit G, # 11 Exhibit H, #
                   12 Exhibit I, # 13 Exhibit J, # 14 Exhibit K)(Spital, Samuel). Added MOTION
                   to Expedite on 10/23/2020 (znmw). (Entered: 10/22/2020)
10/22/2020         MINUTE ORDER granting 34 unopposed motion for extension of time to file
                   answer. Defendants shall answer or otherwise respond to Plaintiffs' Complaint
                   by no later than December 10, 2020. Signed by Judge Emmet G. Sullivan on
                   10/22/2020. (lcegs3) (Entered: 10/22/2020)
10/22/2020         MINUTE ORDER. In view of 35 emergency motion to enforce and monitor
                   compliance with preliminary injunction, Defendants are directed to file their
                   response to the motion by no later than October 23, 2020 at 3:00 PM. Signed
                   by Judge Emmet G. Sullivan on 10/22/2020. (lcegs3) (Entered: 10/22/2020)
10/22/2020         Set/Reset Deadlines: Defendant Answer Or Otherwise Response To The
                   Complaint due by 10/10/2020, Defendants Response To The Motion due no
                   later than 3:00PM on 10/23/2020 (mac) (Entered: 10/22/2020)
10/23/2020   36    Memorandum in opposition to re 35 Emergency MOTION to Enforce And
                   Monitor Compliance with Preliminary Injunction MOTION to Expedite filed
                   by LOUIS DEJOY, UNITED STATES POSTAL SERVICE. (Attachments: # 1
                   Exhibit A − I)(Borson, Joseph) (Entered: 10/23/2020)
10/23/2020         MINUTE ORDER. In view of 36 opposition to the emergency motion to
                   enforce and monitor compliance with the preliminary injunction, Plaintiff shall
                   file its reply by no later than October 26, 2020 at 12:00 PM. It is FURTHER
                   ORDERED that a motion hearing is scheduled for October 27, 2020 at 11:00
                   AM via VIDEO TELECONFERENCE (VTC). The parties shall contact Mr.
                   Mark Coates, the Courtroom Deputy Clerk, for the dial−in information. Signed
                   by Judge Emmet G. Sullivan on 10/23/2020. (lcegs3) (Entered: 10/23/2020)
10/26/2020         Set/Reset Deadlines/Hearings: Motion Hearing set for 10/27/2020 at 11:00 AM
                   in Telephonic/VTC before Judge Emmet G. Sullivan. Plaintiffs Reply due no
                   later than 12:00PM on 10/27/20 (mac) (Entered: 10/26/2020)
10/26/2020   37    REPLY to opposition to motion re 35 Emergency MOTION to Enforce And
                   Monitor Compliance with Preliminary Injunction MOTION to Expedite filed
                   by NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
                   COLORED PEOPLE. (Zieve, Allison) (Entered: 10/26/2020)
10/26/2020         MINUTE ORDER. In view of 37 Plaintiff's reply brief, in which Plaintiff
                   requests for the first time that the Court order Defendants to take certain
                   additional actions to comply with the Court's Order, ECF No. 31, Plaintiff shall
                   file a revised proposed order by no later than October 27, 2020 at 8:00 AM
                   setting out the precise relief it seeks. Signed by Judge Emmet G. Sullivan on
                   10/26/2020. (lcegs3) (Entered: 10/26/2020)
10/26/2020   38    NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                   ADVANCEMENT OF COLORED PEOPLE re Order, (Spital, Samuel)
                   (Entered: 10/26/2020)
10/27/2020         Set/Reset Deadlines: Plaintiffs Revised Proposed Order due no later than
                   8:00AM on 10/27/20. (mac) (Entered: 10/27/2020)
10/27/2020         Minute Entry for proceedings held before Judge Emmet G. Sullivan: Motion
                   Hearing held on 10/27/2020. Until Further Notice, The Court Will Have A

                                                                                                      9
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 10 of 69



                    Daily Hearing at 3:00PM. Proposed Revised Or Competing Order due no later
                    than 2:30PM on 10/27/2020. Hearing is set for 10/28/2020 at 3:00 PM in
                    Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter SARA
                    WICK.) (mac) (Entered: 10/27/2020)
10/27/2020   39     NOTICE of Proposed Order (Joint) by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE re Motion Hearing,, Set Deadlines/Hearings, (Borson,
                    Joseph) (Entered: 10/27/2020)
10/27/2020          MINUTE ORDER granting 35 emergency motion to enforce and monitor
                    compliance with preliminary injunction. It is hereby ORDERED that by no
                    later than 9:00 AM on October 28, 2020, Defendants shall issue a one−page
                    notice to Area Vice Presidents, Managers of Operations Support, and any other
                    United States Postal Service ("USPS") personnel who were previously
                    informed about the guidelines issued on July 14, 2020, by USPS Vice President
                    of Logistics, Robert Cintron, regarding the use of late and extra trips: (1) "The
                    guidelines issued on July 14, 2020, by USPS Vice President of Logistics,
                    Robert Cintron, regarding the use of late and extra trips are rescinded;" and (2)
                    "USPS personnel are instructed to perform late and extra trips to the maximum
                    extent necessary to increase on−time mail deliveries, particularly for Election
                    Mail. To be clear, late and extra trips should be performed to the same or
                    greater degree than they were performed prior to July 2020 when doing so
                    would increase on−time mail deliveries. Any prior communication that is
                    inconsistent with this instruction should be disregarded." It is FURTHER
                    ORDERED that by no later than 9:00 AM on October 29, 2020, Defendants
                    shall issue a one−page notice to, or deliver a Stand−Up Talk to, all USPS
                    personnel who may have job responsibilities related in any way to late and
                    extra trips, stating that: "Late and extra trips will be approved to the maximum
                    extent necessary to increase on−time mail deliveries, particularly for Election
                    Mail. Any prior communication that is inconsistent with this should be
                    disregarded. To be clear, late and extra trips will be approved to the same or
                    greater degree than they were performed prior to July 2020 when doing so
                    would increase on−time mail deliveries." It is FURTHER ORDERED that by
                    no later than 9:00 AM on October 29, 2020, Defendants shall distribute, in the
                    same form and to the same individuals who were previously advised about the
                    need to "ensure that completed ballots reach the appropriate election official by
                    the state's designated deadline," a list of state−specific statutory ballot receipt
                    deadlines, so that USPS managers and employees can implement the Election
                    Mail guidance that Defendants have recently issued. The parties shall confer
                    and agree on the form and substance of the list. It is FURTHER ORDERED
                    that beginning October 28, 2020 and until further order of the Court,
                    Defendants shall file with the Court by 10:00 AM each day: (1) updated data
                    on the number of extra and late trips performed the preceding day, at the
                    Nation, Area, and District level, including any available data that is specific to
                    Election Mail, to the maximum extent feasible; (2) updated data on the
                    percentage of on−time deliveries at the Nation, Area, and District level,
                    including any available data that is specific to Election Mail to the maximum
                    extent feasible; and (3) any other reports generated after the date of this Order
                    and produced to Congress, other courts, or other litigants. It is FURTHER
                    ORDERED that beginning October 28, 2020 and until further order of the
                    Court, the Court schedules a daily status conference at 3:00 PM via VIDEO
                    TELECONFERENCE. The parties shall contact Mr. Mark Coates, the


                                                                                                          10
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 11 of 69



                    Courtroom Deputy Clerk, for the dial−in information. Signed by Judge Emmet
                    G. Sullivan on 10/27/2020. (lcegs3) (Entered: 10/27/2020)
10/28/2020          Set/Reset Deadlines: Defendant Filing due no later than 10:00AM on
                    10/28/2020. (mac) (Entered: 10/28/2020)
10/28/2020   40     NOTICE of Data in Response to Court's October 27, 2020 Order by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit 1,
                    # 2 Exhibit 2, # 3 Exhibit 3)(Robinson, John) (Entered: 10/28/2020)
10/28/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 10/28/2020. Defendants Data Filing due no later than
                    10:00AM on 10/29/2020, Status Conference set for 10/29/2020 at 3:00 PM in
                    Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    ELIZABETH SAINT−LOTH.) ( (mac) (Entered: 10/28/2020)
10/29/2020   41     NOTICE of Data in Response to the Court's October 27, 2020 Order by
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3)(Robinson, John) (Entered: 10/29/2020)
10/29/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 10/28/2020. Parties Will File Proposed Order With The
                    Court. Defendants Data Filing due no later than 10:00AM on 10/30/2020,
                    Status Conference set for 10/30/2020 at 5:00 PM in Telephonic/VTC before
                    Judge Emmet G. Sullivan. (Court Reporter LISA BANKINS.) (mac) (Entered:
                    10/29/2020)
10/30/2020   42     NOTICE of Data in Response to the Court's October 27, 2020 Order by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Robinson, John) (Entered: 10/30/2020)
10/30/2020   43     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Zieve, Allison) (Entered:
                    10/30/2020)
10/30/2020          MINUTE ORDER. In view of 43 joint proposed order, it is hereby ORDERED
                    that (1) United States Postal Service (USPS) facilities in the following
                    Districts, whose Election Mail processing scores for completed ballots returned
                    by voters (Inbound Ballots) were below 90 percent for at least two days from
                    October 26 to 28, shall implement the "Delivery" measures outlined in USPS's
                    "Extraordinary Measures Memorandum" dated October 20, 2020 unless the
                    implementation of any of the extraordinary measures, at a district or facility
                    level, would create a significant risk of reducing the timely delivery of Inbound
                    Ballots: Alabama, Alaska, Appalachian, Atlanta, Central Pennsylvania,
                    Colorado/Wyoming, Detroit, Ft. Worth, Greater Indiana, Greater Michigan,
                    Greater S. Carolina, Greensboro, Gulf Atlantic, Kentuckiana, Lakeland,
                    Louisiana, Mid−Carolinas, Mississippi, Northern New England, Oklahoma,
                    Rio Grande, and Triboro. Defendants shall promptly communicate this
                    requirement to the relevant managerial and supervisory personnel within these
                    Districts. (2) It is FURTHER ORDERED that Defendants shall provide
                    Plaintiffs available data from the nationwide survey of "extraordinary
                    measures" being undertaken for Election Mail at USPS facilities, as it becomes
                    available during the day on October 30, 2020. (3) It is FURTHER ORDERED
                    that beginning October 30, 2020 and until further order of the Court, by 3:00
                    PM each day, Defendants shall file with the Court a document explaining, for

                                                                                                        11
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 12 of 69



                    each USPS District whose Election Mail processing scores for Inbound Ballots
                    were below 90 percent on each of the previous two days or below 80 percent
                    on the previous day, Defendants' understanding, based on all reasonably
                    available information, of potential explanations for the current level of service
                    and any corrective measures that are now being implemented. (4) It is
                    FURTHER ORDERED that on October 30, 2020, Defendants shall make a
                    USPS representative with expertise in postal operations available to speak with
                    Plaintiffs and at the Conference before the Court to discuss and answer
                    questions about the Postal Service's current plans and processes as they relate
                    to the processing of Election Mail. (5) It is FURTHER ORDERED that
                    beginning October 30, 2020, and until further order of the Court, Defendants
                    shall file with the Court data by 10:00 AM each day (except for October 30,
                    2020, in which case it shall be filed at the earliest reasonably available time
                    and, in any event, no later than 3:00 PM) data on the absolute number of
                    Inbound Ballots and Outbound Ballots captured in the Election Mail processing
                    scores data produced pursuant to this Court's October 27, 2020 Minute Order.
                    (6) It is FURTHER ORDERED that beginning October 30, 2020, and until
                    further order of the Court, Defendants shall provide to Plaintiffs by 11:00 AM
                    each day native versions of the excel files of service performance data
                    produced pursuant to this Court's October 27, 2020 Minute Order. (7) It is
                    FURTHER ORDERED that at the conference before the Court at 5:00 PM on
                    October 30, 2020, Defendants shall make a USPS representative with expertise
                    in the data processing scores for Election Mail that USPS is producing,
                    including expertise with respect to the data and issues identified in paragraphs
                    3 through 5 above, available to answer questions from the parties and the Court
                    about the data. This representative shall also be available to describe and
                    answer questions related to: (a) the methodology used to calculate processing
                    scores for "Inbound Ballots," "Outbound Ballots," and "Outbound Non−Ballot
                    Election Mail," as those terms are used in Defendants' submission; and (b) a
                    detailed and specific explanation of those reasons, if any, why Defendants
                    contend those processing scores are unreliable. Signed by Judge Emmet G.
                    Sullivan on 10/30/2020. (lcegs3) (Entered: 10/30/2020)
10/30/2020   44     NOTICE of Data in Response to the Court's October 30, 2020 Order by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2)(Robinson, John) (Entered: 10/30/2020)
10/30/2020   45     NOTICE of Reports in Response to the Court's October 27, 2020 Order by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2)(Robinson, John) (Entered: 10/30/2020)
10/30/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan:
                    Evidentiary Hearing held on 10/30/2020. Evidentiary Hearing Will Resume on
                    10/31/2020 at 10:00 AM in Telephonic/VTC before Judge Emmet G. Sullivan.
                    (Court Reporter LISA BANKINS.) (mac) (Entered: 10/31/2020)
10/31/2020          MINUTE ORDER. In view of the discussion at the October 30, 2020 status
                    conference regarding allegations of a backlog of Election Mail at a
                    Miami−Dade post office, Defendants shall be prepared to provide an update on
                    the situation during the proceeding on October 31, 2020 at 10:00 AM. Signed
                    by Judge Emmet G. Sullivan on 10/31/2020. (lcegs3) (Entered: 10/31/2020)
10/31/2020   46     Joint STATUS REPORT by NATIONAL ASSOCIATION FOR THE


                                                                                                        12
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 13 of 69



                    ADVANCEMENT OF COLORED PEOPLE. (Zieve, Allison) (Entered:
                    10/31/2020)
10/31/2020   47     NOTICE of Data in Response to Court's Orders of October 27, 2020 and
                    October 30, 2020 by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4)(Robinson, John) (Entered: 10/31/2020)
10/31/2020   48     Joint STATUS REPORT by LOUIS DEJOY, UNITED STATES POSTAL
                    SERVICE. (Borson, Joseph) (Entered: 10/31/2020)
10/31/2020          MINUTE ORDER. In view of 48 joint status report, a status conference is
                    scheduled for October 31, 2020 at 3:00 PM via VIDEO TELECONFERENCE.
                    The parties shall contact Mr. Mark Coates, the Courtroom Deputy Clerk, for
                    the dial−in information. Signed by Judge Emmet G. Sullivan on 10/31/2020.
                    (lcegs3) (Entered: 10/31/2020)
10/31/2020   49     NOTICE in Response to the Court's October 30, 2020 Order by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 10/31/2020)
10/31/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 10/31/2020. (Court Reporter LISA BANKINS.) (mac)
                    (Entered: 10/31/2020)
10/31/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan:
                    Evidentiary Hearing held on 10/31/2020. Parties Will Submit A Proposed
                    Order To The Court. Status Conference set for 11/1/2020 at 3:00 PM in
                    Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter LISA
                    BANKINS.) (mac) (Entered: 10/31/2020)
10/31/2020   50     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1 Text of
                    Proposed Order)(Zieve, Allison) (Entered: 10/31/2020)
11/01/2020   51     NOTICE in Response to Proposed Order by LOUIS DEJOY, UNITED
                    STATES POSTAL SERVICE (Attachments: # 1 Exhibit A)(Cholera, Kuntal)
                    (Entered: 11/01/2020)
11/01/2020   52     REPLY re 50 Notice of Proposed Order, 51 Notice (Other) filed by
                    NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
                    PEOPLE. (Attachments: # 1 Exhibit Excerpt of transcript, # 2 Text of Proposed
                    Order)(Zieve, Allison) (Entered: 11/01/2020)
11/01/2020   53     NOTICE of Proposed Order by LOUIS DEJOY, UNITED STATES POSTAL
                    SERVICE (Attachments: # 1 Text of Proposed Order, # 2 Exhibit A, # 3
                    Exhibit B)(Cholera, Kuntal) (Entered: 11/01/2020)
11/01/2020   54     NOTICE of Data in Response to the Court's October 27, 2020 Order by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Robinson, John) (Entered: 11/01/2020)
11/01/2020   55     NOTICE of Data in Response to the Court's October 30, 2020 Order by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Exhibit 1)(Robinson, John) (Entered: 11/01/2020)



                                                                                                     13
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 14 of 69



11/01/2020   56     NOTICE of Hearing Exhibit by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1
                    Exhibit)(Spital, Samuel) (Entered: 11/01/2020)
11/01/2020          MINUTE ORDER. In view of the revised proposed order included in 50
                    Plaintiff's reply brief, Plaintiff shall file a redline comparison of its [50−1]
                    original order and [52−2] revised proposed order. Signed by Judge Emmet G.
                    Sullivan on 11/1/2020. (lcegs3) (Entered: 11/01/2020)
11/01/2020   57     NOTICE of Proposed Order (Redlined) by NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE re 52 Reply to Document
                    (Zieve, Allison) (Entered: 11/01/2020)
11/01/2020   58     NOTICE Pursuant to the Court's October 30, 2020 Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/01/2020)
11/01/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/1/2020. Status Conference set for 11/2/2020 at 03:00
                    PM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    LISA BANKINS.) (mac) (Entered: 11/01/2020)
11/01/2020   59     NOTICE of Proposed Order and Redline by NATIONAL ASSOCIATION
                    FOR THE ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1
                    Text of Proposed Order Clean, # 2 Text of Proposed Order Redline, # 3
                    Exhibit)(Zieve, Allison) (Entered: 11/01/2020)
11/01/2020          MINUTE ORDER. In view of the discussion during the November 1, 2020
                    status conference, it is hereby ORDERED that beginning November 2, 2020
                    and continuing until November 4, 2020, Defendants shall file by no later than
                    5:00 PM each day a status update regarding the situation at the Princeton post
                    office in Miami−Dade County regarding allegations of a backlog of Election
                    Mail. Signed by Judge Emmet G. Sullivan on 11/1/2020. (lcegs3) (Entered:
                    11/01/2020)
11/01/2020   60     NOTICE of Proposed Order and Intent to Confer by LOUIS DEJOY, UNITED
                    STATES POSTAL SERVICE (Attachments: # 1 Text of Proposed Order, # 2
                    Exhibit Redline)(Cholera, Kuntal) (Entered: 11/01/2020)
11/01/2020          MINUTE ORDER. In view of 59 Plaintiff's notice of proposed order and 60
                    Defendants' notice of proposed order and intent to confer, the parties are
                    directed to submit a joint proposed order by no later than 7:30 PM. If the
                    parties are unable to reach an agreement, Defendants shall explain in comments
                    to Plaintiff's proposed order their grounds for disagreement. Signed by Judge
                    Emmet G. Sullivan on 11/1/2020. (lcegs3) (Entered: 11/01/2020)
11/01/2020   61     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1
                    Exhibit)(Spital, Samuel) (Entered: 11/01/2020)
11/01/2020   62     ORDER. Signed by Judge Emmet G. Sullivan on 11/1/2020. (lcegs3) (Entered:
                    11/01/2020)
11/02/2020   63     NOTICE of Data in Response to the Court's October 27, 2020 and October 30,
                    2020 Orders by LOUIS DEJOY, UNITED STATES HOUSE OF
                    REPRESENTATIVES (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit

                                                                                                       14
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 15 of 69



                    3, # 4 Exhibit 4)(Robinson, John) (Entered: 11/02/2020)
11/02/2020   64     NOTICE Pursuant to the Court's October 30, 2020 Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/02/2020)
11/02/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/2/2020. Status Conference set for 11/3/2020 at 11:00
                    AM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    LISA BANKINS.) (mac) (Entered: 11/02/2020)
11/02/2020   65     NOTICE of Defendants' Status Update Regarding the Princeton Post Office by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE re Order, (Borson,
                    Joseph) (Entered: 11/02/2020)
11/03/2020   66     NOTICE of Data in Response to the Court's October 27, 2020 and October 30,
                    2020 Orders by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4)(Robinson, John) (Entered: 11/03/2020)
11/03/2020   67     MOTION for Order of Further Relief by NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1 Text of
                    Proposed Order, # 2 Exhibit)(Zieve, Allison) (Entered: 11/03/2020)
11/03/2020   68     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE re 67 MOTION for Order of
                    Further Relief (Zieve, Allison) (Entered: 11/03/2020)
11/03/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/3/2020. Status Conference set for 11/4/2020 at 12:00
                    PM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    LISA BANKINS.) (mac) (Entered: 11/03/2020)
11/03/2020          MINUTE ORDER granting 67 Motion for Further Relief. It is hereby
                    ORDERED that, beginning no later than 12:30 PM EST today, Defendants
                    shall send Postal Service inspectors or their designees, to processing facilities
                    in the following Districts and direct them to sweep the facilities between 12:30
                    PM EST and 3:00 PM EST to ensure that no ballots have been held up and that
                    any identified ballots are immediately sent out for delivery: Central
                    Pennsylvania, Philadelphia, Detroit, Colorado/Wyoming, Atlanta, Houston,
                    Alabama, Northern New England, Greater South Carolina, South Florida,
                    Lakeland, and Arizona. Alternatively, Defendants may satisfy this paragraph if
                    inspectors from the USPS Office of Inspector General ("OIG") are available to
                    oversee the sweep of processing facilities described in the previous sentence.
                    No later than 4:30 PM EST today, Defendants shall file a status update
                    certifying compliance with this paragraph upon confirming, in the most
                    efficient manner available, that sweeps were conducted and that no ballots
                    were left behind. To be clear, the inspectors themselves need not provide any
                    certifications to the Court. It is FURTHER ORDERED that by no later than
                    4:30 PM EST today, Defendants shall identify the 27 processing centers at
                    which the OIG was onsite and the list of facilities that the Postal Inspectors
                    have observed since October 19, 2020, unless OIG raises an objection to the
                    identification of these sites. Signed by Judge Emmet G. Sullivan on 11/3/2020.
                    (lcegs3) (Entered: 11/03/2020)


                                                                                                        15
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 16 of 69



11/03/2020   69     NOTICE Pursuant to the Court's October 30, 2020 Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/03/2020)
11/03/2020   70     STATUS REPORT Response to Court's Nov. 3, 2020 Order by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE. (Borson, Joseph) (Entered:
                    11/03/2020)
11/03/2020   71     MOTION for Telephone Conference (Emergency Motion) by NATIONAL
                    ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                    (Spital, Samuel) (Entered: 11/03/2020)
11/03/2020   72     STATUS REPORT Regarding Princeton Post Office by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE. (Borson, Joseph) (Entered:
                    11/03/2020)
11/03/2020          MINUTE ORDER. In view of 70 Defendants' response to the November 3,
                    2020 Court order, the Court understands that "'all clears' [or facility sweeps]
                    and successful certifications were conducted at all processing plants this
                    morning by 10 am local time" pursuant to this Court's previous orders. The
                    Court further understands that Postal Inspectors are/will be on site at each
                    processing plant between 4:00 PM and 8:00 PM local time today to conduct the
                    "daily review process" designed "to ensure compliance at the critical period
                    before the polls close." The Court understands "compliance" to mean that the
                    Inspectors will at that time identify and refer Election Mail in staging and
                    non−staging areas to facility managers to resolve as expeditiously as possible.
                    Given the timing, the Court is inclined to let this process continue.
                    Accordingly, the Court DENIES 71 Plaintiff's request for an immediate status
                    conference. Defendants shall be prepared to discuss the apparent lack of
                    compliance with the Court's order at the status conference scheduled for 12:00
                    PM on November 4, 2020. Signed by Judge Emmet G. Sullivan on 11/3/2020.
                    (lcegs3) (Entered: 11/03/2020)
11/04/2020   73     NOTICE of Data in Response to the Court's October 27, 2020 and October 30,
                    2020 Orders by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4)(Robinson, John) (Entered: 11/04/2020)
11/04/2020   74     NOTICE of Further Response to this Court's Nov. 3, 2020 Order by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE re Order on Motion for
                    Telephone Conference,,,, (Attachments: # 1 Declaration Brubaker, # 2
                    Declaration Bray)(Borson, Joseph) (Entered: 11/04/2020)
11/04/2020   75     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Spital, Samuel) (Entered:
                    11/04/2020)
11/04/2020          MINUTE ORDER. In view of 75 proposed order, it is hereby ORDERED that
                    (1) by no later than 2:00 PM EST/1:00 PM CST today, Defendants shall
                    contact every plant manager overseeing a processing facility in Texas and
                    direct them to: (a) instruct plant employees to undertake an immediate sweep
                    of the facility to identify any inbound ballots postmarked yesterday or earlier,
                    and have such ballots sent out for delivery to local election offices for receipt
                    by 5:00 PM local time; and (b) instruct plant employees to undertake an
                    additional sweep of the facility at 4:00PM EST/3:00 CST today to identify any

                                                                                                        16
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 17 of 69



                    inbound ballots postmarked yesterday or earlier, and have such ballots sent for
                    delivery to local election offices for receipt by 5:00 PM local time. These
                    instructions should be communicated both by email and orally. (2) It is
                    FURTHER ORDERED that Defendants shall further instruct plant managers to
                    record the number of ballots they identify during these sweeps and to describe
                    the steps taken to ensure their delivery at local election offices for receipt by
                    5:00 PM local time. (3) It is FURTHER ORDERED that by no later than 2:00
                    PM EST/1:00 CST today, Defendants shall send an email to the managers of
                    all post offices in Texas reminding them that any local ballots delivered to the
                    post office yesterday or earlier should bypass the ordinary processing system
                    and sent for delivery to local election offices for receipt by no later than 5:00
                    PM local time. (4) It is FURTHER ORDERED that by no later than 4:00
                    PM/3:00 PM EST today, Defendants shall file with the Court a certification
                    that they have complied with paragraphs 1 through 3 above, and they shall
                    summarize the information learned from plant managers as required by
                    paragraph 2 for the first set of sweeps. No later than 10:00 AM tomorrow,
                    Defendants shall file with the Court a summary of the information learned from
                    plant managers as required by paragraph 2 for the second set of sweeps. Signed
                    by Judge Emmet G. Sullivan on 11/4/2020. (lcegs3) (Entered: 11/04/2020)
11/04/2020   76     NOTICE of Response to the Court's November 4, 2020 Order by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit 1,
                    # 2 Exhibit 2, # 3 Exhibit 3)(Robinson, John) (Entered: 11/04/2020)
11/04/2020   77     NOTICE of Status Update Regarding the Princeton Post Office by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Cholera, Kuntal) (Entered:
                    11/04/2020)
11/04/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/4/2020, Parties Will Submit Proposed Orders. Status
                    Conference set for 11/5/2020 at 11:00 AM in Telephonic/VTC before Judge
                    Emmet G. Sullivan. (Court Reporter LISA BANKINS.) (mac) (Entered:
                    11/04/2020)
11/04/2020   78     NOTICE of Summary of Information Learned from Texas Plant Managers by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Robinson, John)
                    (Entered: 11/04/2020)
11/04/2020   79     NOTICE of FIling of Hearing Exhibit by NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1
                    Exhibit)(Zieve, Allison) (Entered: 11/04/2020)
11/04/2020          MINUTE ORDER. In view of the discussion during today's status conference
                    regarding additional data reports and other information Defendants agreed to
                    produce to Plaintiff, it is hereby ORDERED that Defendants shall file on the
                    public docket all data reports and other information produced to Plaintiff until
                    further order of the Court. Signed by Judge Emmet G. Sullivan on 11/4/2020.
                    (lcegs3) (Entered: 11/04/2020)
11/05/2020   80     NOTICE of Data in Response to the Court's October 27, 2020 and October 30,
                    2020 Orders by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4)(Robinson, John) (Entered: 11/05/2020)
11/05/2020   81

                                                                                                        17
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 18 of 69



                    NOTICE of Data and Other Information Produced to Plaintiffs by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit 1,
                    # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                    Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                    Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16,
                    # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit
                    21, # 22 Exhibit 22, # 23 Exhibit 23)(Robinson, John) (Entered: 11/05/2020)
11/05/2020   82     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Spital, Samuel) (Entered:
                    11/05/2020)
11/05/2020   83     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Spital, Samuel) (Entered:
                    11/05/2020)
11/05/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/5/2020. Status Conference set for 11/6/2020 at 11:00
                    AM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    LISA BANKINS.) (mac) (Entered: 11/05/2020)
11/05/2020          MINUTE ORDER. In view of 83 joint proposed order, the parties are
                    DIRECTED to inform the Court by no later than 2:45 pm today whether they
                    agree with the following change the Court understood to have been
                    recommended to paragraph 2.a. during the status conference conducted today:
                    USPS employees of each facility shall be directed to undertake a sweep of the
                    facility on the morning and again on the afternoon of November 6 to identify
                    all inbound ballots. Signed by Judge Emmet G. Sullivan on 11/5/2020. (lcegs3)
                    (Entered: 11/05/2020)
11/05/2020          MINUTE ORDER. In view of 82 joint proposed order, it is hereby ORDERED
                    that all USPS processing facilities that serve a state with an extended ballot
                    receipt deadline shall, until that deadline passes, perform a morning ballot
                    sweep (no later than 10 a.m., local time) and a mid−to−late afternoon ballot
                    sweep that is timed to ensure that any identified local ballots can be delivered
                    that day. Upon completing a sweep, each facility shall report to USPS
                    Headquarters the total number of ballots identified and confirm that those
                    ballots have been expedited for delivery to meet applicable extended state
                    deadlines. Beginning on November 5, 2020, and until further order of the
                    Court, Defendants shall promptly submit to Plaintiffs a single report with the
                    total number of ballots identified through daily sweeps, with one exception: for
                    facilities that are located in states whose ballot receipt deadline is that day,
                    Defendants shall submit the results of those sweeps to Plaintiffs immediately
                    following its receipt of the results of the second sweep at these facilities.
                    Signed by Judge Emmet G. Sullivan on 11/5/2020. (lcegs3) (Entered:
                    11/05/2020)
11/05/2020   84     NOTICE Pursuant to the Court's October 30, 2020 Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/05/2020)
11/05/2020   85     NOTICE Pursuant to the Parties' Joint Proposed Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/05/2020)


                                                                                                       18
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 19 of 69



11/05/2020          MINUTE ORDER. In view of 83 joint proposed order, it is hereby ORDERED
                    that (1) on November 5, 2020 and November 6, 2020, Defendants shall file
                    before the Court the equivalent information presented in Defendants Summary
                    of Information Learned from Plant Managers (ECF No. 78) for the following
                    United States Postal Service (USPS) districts: Greensboro, Mid−Carolinas,
                    Central Pennsylvania, Western Pennsylvania, and Philadelphia Metropolitan.
                    (2) Plant managers and district managers jointly overseeing USPS facilities in
                    Greensboro, Mid−Carolinas, Central Pennsylvania, Western Pennsylvania, and
                    Philadelphia Metropolitan shall coordinate with all local county Boards of
                    Elections in North Carolina or Pennsylvania (the Local Board) to deliver all
                    ballots to the Local Board before 5:00 PM local time in North Carolina or
                    Pennsylvania on November 6, 2020. Such arrangements shall include, at a
                    minimum, the following: (a) USPS employees of each facility shall be directed
                    to undertake a sweep of the facility on the morning and again on the afternoon
                    of November 6 to identify all inbound ballots; (b) the afternoon sweep should
                    be conducted at a time sufficient for the ballots to be delivered to the Local
                    Board for receipt by 5:00 PM local time on November 6, 2020; and (c) plant
                    managers and district managers may implement a hub−and−spoke plan for
                    each county, to the extent that such plan would assist timely delivery of the
                    ballots to the Local Board. (3) No later than 5:00 PM EST today, Defendants
                    shall file before the Court details of the arrangements adopted pursuant to
                    Paragraph 2 of this Order by each USPS district and, to the extent facilities
                    within each USPS district adopt different plans, by each USPS facility. This
                    Order is subject to reconsideration for good cause shown by no later than
                    November 5, 2020. Signed by Judge Emmet G. Sullivan on 11/5/2020. (lcegs3)
                    (Entered: 11/05/2020)
11/06/2020   86     NOTICE of Summary of Information Learned from Plant Managers by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/06/2020)
11/06/2020   87     NOTICE of Data in Response to the Court's October 27, 2020 and October 30,
                    2020 Orders by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4)(Robinson, John) (Entered: 11/06/2020)
11/06/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/6/2020. Status Conference set for 11/9/2020 at 11:00
                    AM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court Reporter
                    LISA BANKINS.) (mac) (Entered: 11/06/2020)
11/06/2020          MINUTE ORDER. In view of the discussion during the November 6, 2020
                    status conference, in which the parties informed the Court that they agree with
                    the Court's change to 83 joint proposed order, the Court hereby VACATES its
                    Minute Order of November 5, 2020 directing the parties to inform the Court of
                    whether they agree with the Court's change. Signed by Judge Emmet G.
                    Sullivan on 11/6/2020. (lcegs3) (Entered: 11/06/2020)
11/06/2020   88     NOTICE Pursuant to the Court's October 30, 2020 Order by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/06/2020)
11/06/2020   89     NOTICE of Proposed Order by NATIONAL ASSOCIATION FOR THE
                    ADVANCEMENT OF COLORED PEOPLE (Attachments: # 1 Text of

                                                                                                      19
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 20 of 69



                    Proposed Order)(Zieve, Allison) (Entered: 11/06/2020)
11/06/2020   90     NOTICE of Proposed Order (Revised) by NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE (Spital, Samuel) (Entered:
                    11/06/2020)
11/06/2020          MINUTE ORDER. In view of 90 proposed order, it is hereby ORDERED that
                    (1) beginning November 7, 2020, Defendants shall no longer be required to
                    produce daily data on the percentage of on−time deliveries at the Nation, Area,
                    and District level for first class mail and marketing mail, as previously required
                    under the Court's October 27 Order. Instead, Defendants shall produce this data
                    on a weekly basis. (2) It is FURTHER ORDERED that beginning November 7,
                    2020, Defendants shall no longer be required to produce the following data: (a)
                    Daily data on the percentage of on−time deliveries at the Nation, Area, and
                    District level, for Outbound Ballots and Non−Ballot Election Mail, as
                    previously required under the Courts October 27 Order. Defendants shall
                    continue to produce this data for Inbound Ballots. (b) Daily data on Outbound
                    Ballots and Non−Ballot Election Mail that has received an origination
                    processing scan but does not have a destination processing scan, at the Nation,
                    Area, and District level, as previously required under the Court's Oral Ruling in
                    the October 31 Hearing. Defendants shall continue to produce this data for
                    Inbound Ballots. (c) A document explaining, for each USPS District whose
                    Election Mail processing scores for Inbound Ballots were below 90 percent on
                    each of the previous two days or below 80 percent on the previous day,
                    Defendants' understanding, based on all reasonably available information, of
                    potential explanations for the current level of service and any corrective
                    measures that are now being implemented, as previously required under the
                    Court's October 30 Order. (d) Any other reports generated and produced to
                    Congress, other courts, or litigants, as previously required under the Court's
                    October 27 Order. (3) It is FURTHER ORDERED that beginning November 7,
                    2020 and, until further order of the Court, Defendants shall include, in the daily
                    report on Inbound Ballot processing scores, information sufficient to show the
                    absolute number Inbound Ballots covered by the processing score for a given
                    District for ballots originating from the District and for ballots destined to the
                    District. Defendants shall include this data retroactive to November 4. (4) It is
                    FURTHER ORDERED that plant managers and district managers jointly
                    overseeing USPS processing facilities that serve Alaska, Illinois, Iowa,
                    Maryland, Mississippi, North Dakota, Ohio, and West Virginia shall coordinate
                    with all local Boards of Elections (the "Local Boards") in those states to deliver
                    all ballots to the Local Boards before the relevant extended state ballot receipt
                    deadline. Such arrangements shall include, at a minimum, the following: (a)
                    USPS employees of each processing facility shall be directed to undertake a
                    sweep of the facility on the morning and again on the afternoon of each day
                    between now and the relevant state ballot receipt deadline to identify all
                    inbound ballots. (b) The afternoon sweep on the day of the relevant state ballot
                    receipt deadline should be conducted at a time sufficient to enable delivery of
                    all ballots identified during the sweep to the Local Board for receipt by the
                    deadline. (c) Plant managers and district managers may implement a
                    hub−and−spoke plan for each county, to the extent that such plan would assist
                    timely delivery of the ballots to the Local Board. (5) It is FURTHER
                    ORDERED that no later than 5:00 PM EST on November 9, Defendants shall
                    file before the Court details of the arrangements adopted pursuant to Paragraph


                                                                                                         20
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 21 of 69



                    4 of this Order by each USPS district and, to the extent facilities within each
                    USPS district adopt different plans, by each USPS facility. Signed by Judge
                    Emmet G. Sullivan on 11/6/2020. (lcegs3) (Entered: 11/06/2020)
11/07/2020   91     NOTICE of Corrected Summary of Information Learned from Plant Managers
                    on November 5, 2020 by LOUIS DEJOY, UNITED STATES POSTAL
                    SERVICE re 86 Notice (Other) (Attachments: # 1 Exhibit 1)(Robinson, John)
                    (Entered: 11/07/2020)
11/07/2020   92     NOTICE of Summary of Information Learned from Plant Managers on
                    November 6, 2020 by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Robinson, John) (Entered:
                    11/07/2020)
11/07/2020   93     NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/07/2020)
11/08/2020   94     NOTICE of Data in Response to the Court's October 27, 2020, October 20,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/08/2020)
11/09/2020   95     NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/09/2020)
11/09/2020          Minute Entry for proceedings held before Judge Emmet G. Sullivan: Status
                    Conference held on 11/9/2020. Joint Proposal Of Further Proceedings due no
                    later than 4:00PM on 11/16/2020. Status Conference set for 11/18/2020 at
                    11:00 AM in Telephonic/VTC before Judge Emmet G. Sullivan. (Court
                    Reporter LISA BANKINS.) (mac) (Entered: 11/09/2020)
11/09/2020   96     NOTICE of Details of Arrangements with Local Boards of Elections by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit
                    1)(Robinson, John) (Entered: 11/09/2020)
11/09/2020   97     NOTICE of Details of Arrangements with Local Boards of Elections
                    (Corrected) by LOUIS DEJOY, UNITED STATES POSTAL SERVICE
                    (Attachments: # 1 Exhibit 1 (corrected))(Robinson, John) (Entered:
                    11/09/2020)
11/10/2020   98     NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/10/2020)
11/10/2020   99     Unopposed MOTION to Stay data and reporting production obligations for
                    November 11, 2020 by LOUIS DEJOY, UNITED STATES POSTAL
                    SERVICE (Cholera, Kuntal) (Entered: 11/10/2020)
11/12/2020   100    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,

                                                                                                      21
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 22 of 69



                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/12/2020)
11/13/2020   101    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)(Robinson, John) (Entered:
                    11/13/2020)
11/13/2020          MINUTE ORDER granting nunc pro tunc 99 unopposed motion to suspend
                    orders requiring data and reporting productions for November 11, 2020. The
                    parties are reminded that under Local Civil Rule 7(c), each motion shall be
                    accompanied by a proposed order. Signed by Judge Emmet G. Sullivan on
                    11/13/2020. (lcegs3) (Entered: 11/13/2020)
11/14/2020   102    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/14/2020)
11/15/2020   103    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/15/2020)
11/16/2020   104    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/16/2020)
11/16/2020   105    NOTICE of Proposal for Remainder of Litigation by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Text of Proposed
                    Order)(Cholera, Kuntal) (Entered: 11/16/2020)
11/16/2020   106    NOTICE of Plaintiff's Proposal for Further Proceedings by NATIONAL
                    ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                    (Attachments: # 1 Exhibit Exhiit 1, # 2 Text of Proposed Order)(Zieve,
                    Allison) (Entered: 11/16/2020)
11/17/2020   107    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/17/2020)
11/17/2020          MINUTE ORDER. In view of the forthcoming Order, the Court hereby cancels
                    the status conference scheduled for November 18, 2020. Signed by Judge
                    Emmet G. Sullivan on 11/17/2020. (lcegs3) (Entered: 11/17/2020)
11/18/2020   108    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/18/2020)
11/19/2020   109    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/19/2020)

                                                                                                  22
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 23 of 69



11/19/2020          MINUTE ORDER. In view of 106 Plaintiffs' proposal for further proceedings
                    and 105 Defendants' proposal for further proceedings, it is hereby ORDERED
                    that Plaintiffs are granted leave to serve discovery requests consistent with the
                    topics outlined in Plaintiffs' Outline of Discovery Topics, attached as Exhibit 1
                    to 106 proposal for further proceedings. It is FURTHER ORDERED that the
                    parties shall abide by the following discovery schedule: (1) Plaintiffs shall
                    submit document requests and notice depositions by no later than November
                    27, 2020; and (2) USPS shall produce its responses and objections by no later
                    than December 3, 2020. Signed by Judge Emmet G. Sullivan on 11/19/2020.
                    (lcegs3) (Entered: 11/19/2020)
11/20/2020   110    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)(Robinson, John) (Entered:
                    11/20/2020)
11/20/2020          Set/Reset Deadlines: Plaintiffs Requests And Notice Depositions due by
                    11/27/2020. USPS Produce Its Responses And Objections due by 12/03/2020.
                    (mac) (Entered: 11/20/2020)
11/20/2020   111    Unopposed MOTION to Suspend Orders Requiring Data and Reporting
                    Productions for November 21, 2020 and November 22, 2020 by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Text of
                    Proposed Order)(Robinson, John) (Entered: 11/20/2020)
11/23/2020   112    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/23/2020)
11/23/2020          MINUTE ORDER granting nunc pro tunc 111 unopposed motion to suspend
                    orders requiring data and reporting productions for November 21, 2020 and
                    November 22, 2020. Signed by Judge Emmet G. Sullivan on 11/23/2020.
                    (lcegs3) (Entered: 11/23/2020)
11/24/2020   113    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/24/2020)
11/24/2020   114    NOTICE of Data and Other Information Produced to Plaintiffs by LOUIS
                    DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1 Exhibit 1,
                    # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                    Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                    Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16,
                    # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit
                    21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                    Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30,
                    # 31 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit
                    35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40
                    Exhibit 40, # 41 Exhibit 41)(Robinson, John) (Entered: 11/24/2020)
11/25/2020   115    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES

                                                                                                        23
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 24 of 69



                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/25/2020)
11/25/2020   116    Unopposed MOTION to Suspend Orders Requiring Data and Reporting
                    Productions for Thanksgiving and Upcoming Weekends by LOUIS DEJOY,
                    UNITED STATES POSTAL SERVICE (Attachments: # 1 Text of Proposed
                    Order)(Robinson, John) (Entered: 11/25/2020)
11/25/2020          MINUTE ORDER granting 116 unopposed motion to suspend orders requiring
                    data and reporting productions for Thanksgiving and Upcoming Weekends.
                    Signed by Judge Emmet G. Sullivan on 11/25/2020. (lcegs3) (Entered:
                    11/25/2020)
11/27/2020   117    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/27/2020)
11/30/2020   118    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 11/30/2020)
12/01/2020   119    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/01/2020)
12/02/2020   120    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/02/2020)
12/03/2020   121    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020 and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/03/2020)
12/04/2020   122    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/04/2020)
12/07/2020   123    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/07/2020)
12/08/2020   124    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/08/2020)
12/08/2020   125    Unopposed MOTION for Extension of Time to File Answer re 1 Complaint, by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Text of Proposed Order)(Robinson, John) (Entered: 12/08/2020)

                                                                                                24
    Case 1:20-cv-02295-EGS Document 129 Filed 12/10/20 Page 25 of 69



12/08/2020   126    MOTION to Clarify the Court's November 4, 2020 Minute Order re Order, by
                    LOUIS DEJOY, UNITED STATES POSTAL SERVICE (Attachments: # 1
                    Text of Proposed Order)(Robinson, John) (Entered: 12/08/2020)
12/08/2020          MINUTE ORDER granting 125 unopposed motion for extension of time.
                    Defendants shall answer or otherwise respond to the Complaint by no later than
                    January 15, 2021. Signed by Judge Emmet G. Sullivan on 12/8/2020. (lcegs3)
                    (Entered: 12/08/2020)
12/09/2020   127    NOTICE of Data in Response to the Court's October 27, 2020, October 30,
                    2020, and November 6, 2020 Orders by LOUIS DEJOY, UNITED STATES
                    POSTAL SERVICE (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                    # 4 Exhibit 4, # 5 Exhibit 5)(Robinson, John) (Entered: 12/09/2020)
12/09/2020          Set/Reset Deadlines: Defendant Answer Or Otherwise Response To The
                    Complaint due by 1/16/2021. (mac) (Entered: 12/09/2020)
12/09/2020   128    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 31 Order on Motion
                    for Preliminary Injunction, 32 Memorandum & Opinion by UNITED STATES
                    POSTAL SERVICE, LOUIS DEJOY. Fee Status: No Fee Paid. Parties have
                    been notified. (Robinson, John) (Entered: 12/09/2020)
12/09/2020          MINUTE ORDER granting 126 motion to clarify the Court's November 4,
                    2020 Minute Order. The Court clarifies that its November 4, 2020 Minute
                    Order requires Defendants to file on the public docket only those data reports
                    and other information that Defendants agreed to produce to Plaintiffs during
                    the November 4, 2020 status conference, and not all future discovery. Signed
                    by Judge Emmet G. Sullivan on 12/9/2020. (lcegs3) (Entered: 12/09/2020)




                                                                                                     25
       Case
        Case1:20-cv-02295-EGS
             1:20-cv-02295-EGS Document
                                Document129
                                         128 Filed
                                              Filed12/10/20
                                                    12/09/20 Page
                                                              Page26
                                                                   1 of 2
                                                                        69




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                  Civil Docket No. 20-cv-2295 (EGS)
        v.

 UNITED STATES POSTAL SERVICE, et
 al.,


                    Defendants.


                                    NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Defendants, the United States Postal Service and

Louis DeJoy, in his official capacity as Postmaster General of the United States Postal Service,

appeal to the United States Court of Appeals for the District of Columbia Circuit from this

Court’s October 10, 2020 Order and Memorandum Opinion (Docket Nos. 31 and 32).




                                                                                                   26
      Case
       Case1:20-cv-02295-EGS
            1:20-cv-02295-EGS Document
                               Document129
                                        128 Filed
                                             Filed12/10/20
                                                   12/09/20 Page
                                                             Page27
                                                                  2 of 2
                                                                       69




Dated: December 9, 2020      Respectfully submitted,

                             JEFFREY BOSSERT CLARK
                             Acting Assistant Attorney General

                             ERIC R. WOMACK
                             Assistant Director, Federal Programs Branch

                             /s/ John Robinson
                             JOSEPH E. BORSON
                             KUNTAL CHOLERA
                             ALEXIS ECHOLS
                             DENA M. ROTH
                             JOHN ROBINSON (D.C. Bar No. 1044072)
                             Trial Attorneys
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L. Street, NW
                             Washington D.C. 20005
                             (202) 616-8489
                             john.j.robinson@usdoj.gov

                             Attorneys for Defendants




                                        2


                                                                            27
      Case
       Case1:20-cv-02295-EGS
            1:20-cv-02295-EGS Document
                               Document129
                                        32 Filed 10/10/20
                                                 12/10/20 Page 1
                                                               28ofof40
                                                                      69



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,

                   Plaintiff,
                                            No. 20-cv-2295(EGS)
 v.


 UNITED STATES POSTAL SERVICE,
 et al.,

                   Defendants.


                            MEMORANDUM OPINION

I.    Introduction

      Plaintiff, the National Association for the Advancement of

Colored People (“NAACP”) filed this lawsuit against Defendants

the United States Postal Service (“USPS” or “Postal Service”)

and Louis DeJoy (“Mr. DeJoy”), in his official capacity as

Postmaster General of the United States, alleging the following

claims: (1) Non-statutory review of unlawful agency action for

failure to follow the procedures required by 39 U.S.C. § 3661;

(2) Non-statutory review of unlawful agency action that is

arbitrary, capricious, and not in accordance with 39 U.S.C. §

101(e); (3) Mandamus to enforce 29 U.S.C. § 3991; and (4)

Mandamus to enforce 39 U.S.C. § 101(e). Plaintiff seeks a

preliminary injunction with regard to their first and second

claims. Upon consideration of Plaintiff’s motion, the response,

                                      1


                                                                           28
      Case
       Case1:20-cv-02295-EGS
            1:20-cv-02295-EGS Document
                               Document129
                                        32 Filed 10/10/20
                                                 12/10/20 Page 2
                                                               29ofof40
                                                                      69



and reply thereto, the applicable law, and the entire record,

the Court GRANTS Plaintiff’s motion.

II.   Background

      A.   Statutory and Regulatory Framework

      In the Postal Reorganization Act (“PRA”), Public Law 91-375,

84 Stat. 719 (Aug. 12, 1970), Congress replaced the Post Office

Department with the Postal Service as “an independent establishment

of the executive branch of the Government of the United States,

under the direction of a Board of Governors, with the Postmaster

General as its chief executive officer.” 39 C.F.R. § 1.1. The PRA

establishes that the policy of the USPS includes the mandate to

“provide prompt, reliable, and efficient services to patrons in all

areas and . . . render postal services to all communities.” 39

U.S.C. § 101. The PRA also created an independent oversight body

for the USPS, the Postal Rate Commission. 39 U.S.C. § 501.

Congress passed the PRA to “[i]nsulate” the management of the

USPS “from partisan politics       . . . by having the Postmaster

General responsible to the [Postal Rate] Commission, which

represents the public interest only, for his conduct of the

affairs of the Postal Service.” H.R. Rep. No. 91-1104, 3660-61

(1970).

      In the Postal Accountability and Enhancement Act (“PAEA”),

Pub. L. No. 109-435, 120 Stat. 3198 (Dec. 20, 2006) (codified at

39 U.S.C. § 3600 et seq.), Congress replaced the Postal Rate


                                      2


                                                                           29
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 3
                                                              30ofof40
                                                                     69



Commission with the Postal Regulatory Commission (“PRC” or

“Commission”) and “strengthened its role.” Carlson v. Postal

Regul. Comm’n, 938 F.3d 337, 340 (D.C. Cir. 2019).

     The USPS is responsible for “develop[ing] and promot[ing]

adequate and efficient postal services.” 39 U.S.C. § 3661(a).

“When the Postal Service determines that there should be a

change in the nature of postal services [that] will generally

affect service on a nationwide or substantially nationwide

basis,” it must “submit a proposal, within a reasonable time

prior to the effective date of such proposal, to the Postal

Regulatory Commission requesting an advisory opinion on the

change.” Id. § 3661(b).

     Following the submission of a proposal, “[t]he Commission

shall not issue its opinion on any proposal until an opportunity

for hearing on the record under [the Administrative Procedure

Act] has been accorded the Postal Service, users of the mail,

and an officer of the Commission who shall be required to

represent the interests of the general public. The opinion shall

be in writing and shall include a certification by each

Commissioner agreeing with the opinion that in his judgment the

opinion conforms to the policies established under this title.”

39 U.S.C. § 3661(c).




                                     3


                                                                          30
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 4
                                                              31ofof40
                                                                     69



     B.   Factual Background

          1.    The COVID-19 Pandemic and Its Impact on Voting in
                the 2020 Election. 1

     On March 11, 2020, the World Health Organization (“WHO”)

declared a global pandemic as a result of the spread of COVID-

19. See Dr. Tedros Adhanom, WHO Director-General’s Opening

Remarks at the Media Briefing on COVID-19 (Mar. 11, 2020),

https://www.who.int/dg/speeches/detail/who-director-general-s-

opening-remarks-at-the-media-briefing-on-covid-19---11-march-

2020. On March 13, 2020, President Donald J. Trump declared a

national emergency as a result of the outbreak. Proclamation No.

9994, 85 Fed. Reg. 15,337 (Mar. 18, 2020).

     The virus that causes COVID-19 is highly contagious, is

believed to spread mostly from person-to-person when people are

in within six feet of each other, and may be spread by people

who are not showing symptoms of the virus. See Centers for

Disease Control, Coronavirus Disease 2019 (COVID-19): How to

Protect Yourself and Others (last updated Sep. 11, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-


1 The Court takes judicial notice of documents and information on
official government websites. Fed. R. Evid. 201(b)(2); see also
Western Watershed Project v. Bernhardt, 2020 WL 3402379, * 3 n.4
(D.D.C. June 19, 2020). The Court takes judicial notice of
certain information at the World Health Organization website,
the Johns Hopkins University website, and the Mayo Clinic
website which is “not subject to reasonable dispute” because
they are “sources whose accuracy cannot be reasonably
questioned.” Fed. R. Evid. 201(b)(2).
                                     4


                                                                          31
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 5
                                                              32ofof40
                                                                     69



sick/prevention.html. Symptoms range from mild to severe. See

Mayo Clinic, Coronavirus Disease 2019 (COVID-19), Symptoms and

Causes (updated Sep. 11, 2020),

https://www.mayoclinic.org/diseases-

conditions/coronavirus/symptoms-causes/syc-20479963. Older

people and people with existing chronic medical conditions have

a higher risk of serious illness from COVID-19. Id. Such chronic

medical conditions include “serious heart disease . . . ,

cancer, chronic obstructive pulmonary disease, type 2 diabetes,

severe obesity, chronic kidney disease, sickle cell disease, and

weakened immune system from solid organ transplants.” Id. COVID-

19 can result in severe medical complications including

“pneumonia and trouble breathing, organ failure in more than one

organ, heart problems, acute respiratory distress syndrome,

blood clots, acute kidney injury, and additional viral and

bacterial infections.” Id. A disproportionate number of black

people have been infected and killed by the disease. The COVID

Tracking Project, The COVID Racial Data Tracker,

https://covidtracking.com/race.

     As of October 10, 2020, just over one million people

worldwide, and 214,004 Americans have died from COVID-19. See

Johns Hopkins University, Coronavirus Resource Center,

https://coronavirus.jhu.edu/map.html. Also as of October 6,

2020, over 37 million people worldwide have been infected, with

                                     5


                                                                          32
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 6
                                                              33ofof40
                                                                     69



the United States having more infections than any other country,

with just over seven and a half million infections. Id.

     In light of the COVID-19 pandemic, the Centers for Disease

Control and Prevention (“CDC”) has provided guidance to voters

and election polling locations to prevent the spread of the

disease, including recommending “a wide variety of voting

options . . . such as alternative voting options that minimize

contact.” See CDC, Coronavirus Disease 2019 (COVID-19):

Considerations for Election Polling Locations and Voters,

Interim Guidance to Prevent Spread of Coronavirus Disease 2019

(COVID-19) (last updated June 22, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/election-

polling-locations.html. Consistent with this guidance, states

have enacted temporary changes for the 2020 election including

expanding the ability to vote by mail. Nat’l Conference of State

Legislatures, COVID-19 and Elections, (last updated Oct. 2,

2020), https://www.ncsl.org/research/elections-and-

campaigns/absentee-and-mail-voting-policies-in-effect-for-the-

2020-election.aspx.

          2.    USPS Implements Changes that Lead to Nationwide
                Mail Delays

     The key changes that Plaintiff challenges are the

prohibition on “late trips” and “extra trips” (collectively




                                     6


                                                                          33
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 7
                                                              34ofof40
                                                                     69



“Transportation Policy Changes”) 2 announced on July 10, 2020. 3

Reply, ECF No. 25 at 9. 4 Defendants have since clarified that

late or extra trips are not “banned”; however, they acknowledge

that they continue “at a reduced level” that began in July 2020.

Suppl. Cintron Decl., ECF No. 24-3 ¶ 4. By August 13, 2020, the

USPS had reduced the number of late trips by 71 percent. Email

from Mr. DeJoy to All Employees (“August 13, 2020 Email”), Aug.

13, 2020, ECF No. 25-1. Mr. DeJoy acknowledged that the

“transformative initiative has had unintended consequences that

impacted our overall service levels.” Id. at 2. On September 21,

2020, USPS issued “Operational Instructions” providing that

“transportation, in the form of late or extra trips that are

reasonably necessary to complete timely mail delivery, is not to

be unreasonably restricted or prohibited. Managers are

authorized to use their best business judgment to meet our

service commitments.” Ex. 1 to Notice Suppl. Material, ECF No.

29-1 at 4.




2 “Late trips” and “extra trips” have been employed by the USPS
to “complete timely mail delivery.” Ex. 1 to Notice Suppl.
Material, ECF No. 29-1 at 4.
3 Plaintiff originally challenged changes in addition to the

Transportation Policy Changes, see Mem. in Supp. of Mot. for
Prelim. Inj. (“Mot.”), ECF No. 8-1 at 22-23; but clarified that
they challenge the Transportation Policy Changes, see Reply, ECF
No. 25 at 9.
4 When citing electronic filings throughout this Opinion, the

Court cites to the ECF page number, not the page number of the
filed document.
                                     7


                                                                          34
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 8
                                                              35ofof40
                                                                     69



     It is undisputed that the USPS did not seek an advisory

opinion pursuant to 39 U.S.C. § 3661(b) from the PRC prior to

implementing these changes.

     C.   Procedural Background

     Plaintiff filed this lawsuit on August 20, 2020. On

September 1, 2020, Plaintiff filed a motion for a preliminary

injunction, which requests that the Court enjoin Defendants from

enforcing certain USPS policies and practices. See Mem. in Supp.

of Mot. for Prelim. Inj. (“Mot.”), ECF No. 8-1. Defendants filed

their opposition on September 11, 2020. See Defs.’ Opp’n Mot.

Prelim. Inj. (“Defs.’ Opp’n”), ECF No. 21. Plaintiff filed its

reply brief on September 16, 2020. See Pls.’ Reply (“Reply”),

ECF No. 25. The motion is ripe for the Court’s consideration.

III. Standard of Review

     “A plaintiff seeking a preliminary injunction must

establish [1] that [it] is likely to succeed on the merits, [2]

that [it] is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of equities tips in his

favor, and [4] that an injunction is in the public interest.’”

Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014) (alteration

in original) (quoting Sherley v. Sebelius, 644 F.3d 388, 392

(D.C. Cir. 2011)). Where the federal government is the opposing

party, the balance of equities and public interest factors

merge. See Nken v. Holder, 556 U.S. 418, 435 (2009). A

                                     8


                                                                          35
     Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed 10/10/20
                                                12/10/20 Page 9
                                                              36ofof40
                                                                     69



preliminary injunction is an “extraordinary remedy that may only

be awarded upon a clear showing that the plaintiff is entitled

to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). “The purpose of a preliminary injunction is

merely to preserve the relative positions of the parties until a

trial on the merits can be held.” Univ. of Tex. v. Camenisch,

451 U.S. 390, 395 (1981). In this Circuit, the four factors have

typically been evaluated on a “sliding scale,” such that if “the

movant makes an unusually strong showing on one of the factors,

then it does not necessarily have to make as strong a showing on

another factor.” Davis v. Pension Benefit Guar. Corp., 571 F.3d

1288, 1291–92 (D.C. Cir. 2009).

     In the wake of the Supreme Court’s decision in Winter v.

Natural Resources Defense Council, 555 U.S. 7 (2008), “the D.C.

Circuit has suggested that a positive showing on all four

preliminary injunction factors may be required.” Holmes v. FEC,

71 F. Supp. 3d 178, 183 n.4 (D.D.C. 2014); see also Sherley, 644

F.3d at 393 (“[W]e read Winter at least to suggest if not to

hold that a likelihood of success is an independent, free-

standing requirement for a preliminary injunction.”) (quotation

marks omitted). Nonetheless, “the Circuit has had no occasion to

decide this question because it has not yet encountered a post-

Winter case where a preliminary injunction motion survived the



                                     9


                                                                          36
      Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                             Document129
                                      32 Filed
                                         Filed10/10/20
                                               12/10/20 Page
                                                        Page10
                                                             37of
                                                               of40
                                                                  69



less rigorous sliding-scale analysis.” ConverDyn v. Moniz, 68 F.

Supp. 3d 34, 46 n.2 (D.D.C. 2014).

IV.   Analysis

      Plaintiff argues that it is likely to succeed on the merits

of its Section 3661(b) claim because “Congress has mandated that

before implementing changes that have a nationwide impact on

mail delivery, the Postal Service must provide an opportunity

for public comment and seek an advisory opinion from the [PRC].”

Mot., ECF No. 8-1 at 13. Plaintiff further argues that in

rushing to make the Transportation Policy Changes, “Defendants

failed to consider key statutory objectives about reliable mail

service and the need to give the highest consideration to

delivery [of] important mail, including ballots and checks . . .

and failed to consider the adverse impact on timely delivery of

medications” which they contend is inconsistent with the mandate

set forth in Section 101. Id.

      Defendants respond that Plaintiff lacks Article III

standing, that district courts lack subject matter jurisdiction

over Section 3661 claims, that the ultra vires doctrine does not

provide for judicial review here, and that Plaintiff’s claim

that defendants’ failure to comply with Section 101(e) was

arbitrary and capricious cannot be brought. Defs.’ Opp’n, ECF

No. 21 at 33-38, 39-43, 43-49, 49-51.




                                   10


                                                                       37
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page11
                                                            38of
                                                              of40
                                                                 69



     A.   Plaintiff Is Likely To Succeed On The Merits Of Its 39
          U.S.C. § 3661(b) Claim

          1.    Plaintiff Likely Has Standing to Bring this
                Challenge

     To establish standing, “a plaintiff must show (1) an

‘injury in fact,’ (2) a sufficient ‘causal connection between

the injury and the conduct complained of,’ and (3) a

‘likel[ihood]’ that the injury ‘will be redressed by a favorable

decision.’” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,

2341 (2014) (quoting Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992)). “These requirements apply whether an

organization asserts standing to sue, either on its own behalf,

or on behalf of its members.” Nat’l Treasury Emps. Union v.

United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (citing

Havens Realty Corp. v. Coleman, 455 U.S. 363, 378 (1982).

“Standing to seek . . . forward-looking injunctive relief

requires [Plaintiff] to show [that it] is suffering an ongoing

injury or faces immediate injury. For a future injury, that

means submitting evidence showing that there is a substantial

risk that the harm will recur.” Narragansett Indian Tribal

Historic Pres. Office v. FERC, 949 F.3d 8, 13 (D.C. Cir. 2020)

(internal quotation marks, citations, and alterations in

original omitted).

     “The party invoking federal jurisdiction bears the burden

of establishing these elements.” Lujan, 504 U.S. at 561

                                  11


                                                                      38
       Case
       Case1:20-cv-02295-EGS
            1:20-cv-02295-EGS Document
                              Document129
                                       32 Filed
                                          Filed10/10/20
                                                12/10/20 Page
                                                         Page12
                                                              39of
                                                                of40
                                                                   69



(citations omitted). “Since they are not mere pleading

requirements but rather an indispensable part of the plaintiff's

case, each element must be supported in the same way as any

other matter on which the plaintiff bears the burden of proof,

i.e., with the manner and degree of evidence required at the

successive stages of the litigation.” Id.

       Defendants argue that Plaintiff fails to demonstrate injury

to its members or to itself as an organization. “First, the fact

that one of the Plaintiff’s members [Mr. Earl Graham, a disabled

veteran] allegedly has been harmed by delayed mail in the past

does not entitle Plaintiff to standing now, at least when it is

seeking forward-looking injunctive relief” because Defendants

have provided “evidence that mail delays have been mitigated”

and so “there is no basis to conclude that this purported injury

is likely to recur.” Defs.’ Opp’n, ECF No. 21 at 34-35 (citing

City of Los Angeles v. Lyons, 461 U.S. 95, 107-108, 1983).

However, Mr. Graham has described persisting mail delays. Decl.

of Earl Graham, 5 ECF No. 8-3 ¶ 6 (“Before this summer, my mail-

order medications would arrive generally a few days after my

doctor approved any prescription. Since mid-July, however, my

medications have taken much longer to arrive, including

sometimes arriving one week or longer after my doctor has



5
    Earl Graham is a member of the NAACP.
                                    12


                                                                        39
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page13
                                                            40of
                                                              of40
                                                                 69



approved prescriptions.”); Second Decl. of Earl Graham, ECF No.

25-2 ¶ 2 (“The delays I discussed have continued since I

submitted by August 28, 2020 declaration.); ¶ 3 (“A week [after

an August 25, 2020 teleconference appointment with a Veterans

Affairs doctor] the medicine approved by my doctor during my

August 25, 2020, teleconference appointment still had not

arrived. Without the medication, I began experiencing serious

pain.”); ¶¶ 5-6 (explaining that he was eligible to be sent

medication through express mail due to the seriousness of the

pain he was experiencing and that he received the medication

sent via express mail within two days); ¶ 6 (“By the time the

delayed medication arrived, it had been almost two weeks since

my August 25, 2020 teleconference appointment.”). As Plaintiff

has provided evidence of continuing mail delays, Defendants’

reliance on City of L.A. for the proposition that the alleged

injury is unlikely to recur is misplaced. In that case, the

Supreme Court observed that “five months had elapsed between

[the traffic stop resulting in a chokehold] and the filing of

the complaint, yet there was no allegation of further

unfortunate encounters between [Mr.] Lyons and the police.” City

of Los Angeles, 461 U.S. at 108. Here, Plaintiff has provided

evidence demonstrating that mail delays persist.

     As part of this argument, Defendants contend that the

Complaint does not allege what exactly caused the mail delays.

                                  13


                                                                      40
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page14
                                                            41of
                                                              of40
                                                                 69



Defs.’ Opp’n, ECF No. 21 at 34-35. However, Defendants’ own

evidence demonstrates that Mr. DeJoy has acknowledged that the

Transportation Policy Changes caused mail delays. See Ex. 5, Tr.

of Senate Homeland Security and Governmental Affairs Comm. Hr’g

on USPS Operations During COVID-19 and the Elections, Aug. 21,

2020, ECF No. 21-1 at 104 (Mr. DeJoy stating that the reduction

in late trips resulted in mail delays); Id. at 309, (Mr. DeJoy

stating that “[w]e are very concerned with the deterioration and

service and are working very diligently.”); Id. at 323 (Mr.

DeJoy stating that “[o]ur recovery process is taking too long.

This should have been resolved in a couple of—in a few days and

it’s-it’s not.”); Id. at 350 (Mr. DeJoy stating that “I think

there is a lot of different issues going on within the country

that are—impact mail delay, including the actions that we took

with regard to transportation.”); August 13, 2020 Email, ECF No.

25-1 at 4 (“Unfortunately, this transformative initiative has

had unintended consequences that impacted our overall service

levels.”)

     Second, Defendants argue that Plaintiff’s members’ concerns

about future mail delays impacting their ability to vote fails

to establish standing because future injury must be “certainly

impending.” Defs.’ Opp’n, ECF No. 21 at 35 (quoting Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409 (2010)). Defendants contend

that “the Postal Service has numerous policies and practices

                                  14


                                                                      41
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page15
                                                            42of
                                                              of40
                                                                 69



designed to ensure that ballots will be timely delivered before

the election,” that it is within Plaintiff’s members’ control to

timely mail their ballots, and so their injury is speculative.

Id. However, Defendants are incorrect to assert that standing to

obtain injunctive relief requires the injury to be “certainly

impending.” Rather, “[s]tanding to seek . . . forward-looking

injunctive relief requires [Plaintiff] to show [that it] is

suffering an ongoing injury or faces immediate injury. For a

future injury, that means submitting evidence showing that there

is a substantial risk that the harm will recur.” Narragansett

Indian Tribal Historic Pres. Office, 949 F.3d at 13 (internal

quotation marks, citations, and alterations in original

omitted). Accordingly, as explained above, Plaintiff has

demonstrated that its members face a “substantial risk that the

harm will recur” and has demonstrated injury to its members.

     Third, Defendants contend that Plaintiff alleges issue

advocacy harm, which is insufficient to establish organizational

standing. Defs.’ Opp’n, ECF No. 21 at 35-37. Plaintiff responds

that it has provided evidence demonstrating that because of the

impact of the mail delays, it is “diverting resources away from

its ordinary voter registration activities, voter protection

activities, and education activities designed to promote voter

turnout” which pursuant to League of Women Voters v. Newby, 838



                                  15


                                                                      42
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page16
                                                            43of
                                                              of40
                                                                 69



F.3d 1 (D.C. Cir. 2016), constitutes irreparable injury. Reply,

ECF No. 25 at 30.

     The Court of Appeals for the District of Columbia Circuit

(“D.C. Circuit”) recently articulated the test for determining

whether an organization satisfies the “irreparable harm” prong:

          An organization is harmed if the “actions
          taken by [the defendant] have ‘perceptibly
          impaired’ the [organization's] programs.”
          Fair Emp't Council of Greater Wash., Inc. v.
          BMC Mktg. Corp., 28 F.3d 1268, 1276 (D.C. Cir.
          1994) (quoting Havens Realty Corp. v. Coleman,
          455 U.S. 363, 379, 102 S. Ct. 1114, 71 L. Ed.
          2d 214 (1982)); see also Nat'l Treasury Emps.
          Union v. United States, 101 F.3d 1423, 1430
          (D.C. Cir. 1996) (explaining that the initial
          question is whether “a defendant's conduct has
          made   the  organization's   activities   more
          difficult”). If so, the organization must then
          also show that the defendant's actions
          “directly conflict with the organization's
          mission.” Nat'l Treasury Emps. Union, 101 F.3d
          at 1430. The second step is required to ensure
          that organizations cannot engage in activities
          simply to create an injury. Id.

League of Women Voters, 838 F.3d at 8. “Irreparable harm” is a

higher burden than that necessary to establish Article III

standing. Nat. Res. Def. Council, Inc. v. EPA, 383 F. Supp. 3d

1, 11 (D.D.C. 2019) (“‘an identifiable trifle is enough for

standing’”) (quoting United States v. Students Challenging Reg’y

Agency Procedures, 412 U.S. 669, 689 n.14 (1973)).

     Plaintiff has provided evidence demonstrating that it “has

established a civic engagement program, which is designed to

encourage citizens to be fully engaged in the democratic

                                  16


                                                                      43
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page17
                                                            44of
                                                              of40
                                                                 69



process, and to raise awareness for political, educational,

social and economic equality for communities of color in the

electoral and legislative process. . . [T]he program seeks to

increase turnout among Black voters in federal, state, and local

elections.” Decl. of Carmen Watkins, 6 ECF No. 8-2 ¶¶ 2, 6.

Plaintiff has also demonstrated that Defendants’ actions have

“made the organization’s activities more difficult,” League of

Women Voters, 838 F.3d at 8 (citation omitted); because

Plaintiff has explained that needing to address the impact of

the mail delays is causing it to “divert[] resources from the

regular activities of the NAACP’s civil engagement program,”

which includes “registering voters, contacting registered voters

to ensure that they have accurate voting information and

encouraging them to vote, organizing events to get out the vote,

and conducting voter protection activities during early voting.”

Id. ¶ 11.

     Next, Plaintiff must show that “the defendant's actions

‘directly conflict with the organization's mission’” in order

“to ensure that organizations cannot engage in activities simply

to create an injury.” League of Women Voters, 838 F.3d at 8.

Plaintiff’s civic engagement program is clearly part of its

mission “to ensure the political, educational, social, and


6  Carmen Watkins is the Interim Vice President of Field
Operations for the NAACP.
                                  17


                                                                      44
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page18
                                                            45of
                                                              of40
                                                                 69



economic equality of all persons and to eliminate race-based

discrimination.” Watkins Decl., ECF No. 8-2 ¶ 2. And as stated

above, the civic engagement program includes “registering

voters, contacting registered voters to ensure that they have

accurate voting information and encouraging them to vote,

organizing events to get out the vote, and conducting voter

protection activities during early voting.” Id. ¶ 11.

Accordingly, Plaintiff has provided evidence demonstrating that

to Defendants’ actions “directly conflict with [its] mission”

because it has needed to divert resources from the civic

engagement program to instead “organize transportation for

voters to drop off their absentee ballots” in various states.

Id. ¶¶ 8, 9, 10, 12.

     Defendants fail to distinguish League of Women Voters in

their opposition brief and the authorities they point to support

Plaintiff’s ability to satisfy “irreparable harm,” a higher

burden than that necessary to establish Article III standing.

Plaintiff has provided evidence that due to mail delays caused

by Defendants’ action, they have needed in the past and will

need in the future to divert resources from their civic

engagement program to organize transportation to ensure that

votes are counted. This constitutes a “drain on the

organization’s resources”; not simply a “setback to the

organization’s abstract social interests.” Nat’l Ass’n of Home

                                  18


                                                                      45
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page19
                                                            46of
                                                              of40
                                                                 69



Builders v. EPA, 667 F.3d 6, 11 (D.C. Cir. 2011) (quoting Nat’l

Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1433 (D.C.

Cir. 1995)). Similarly, Plaintiff’s provision of services

through its civic engagement program demonstrates that it does

not engage solely in “pure issue-advocacy.” Ctr. for Law & Educ

v. Dep’t of Educ., 396 F.3d 1152, 1162 (D.C. Cir. 2005). Rather,

Plaintiff’s activities are more akin to those of Housing

Opportunities Made Equal (“HOME”), which the Supreme Court held

had standing in Havens Realty Corp. v. Coleman. In so holding,

the Supreme Court stated:

          If, as broadly alleged, petitioner’s steering
          practices have perceptibly impaired HOME’s
          ability to providing counseling and referral
          services for low-and moderate-income home
          seekers, there can be no question that the
          organization has suffered injury in fact. Such
          concrete and demonstrable injury to the
          organization’s activities–with the consequent
          drain   on   the   organization’s   resources—
          constitutes far more than simply a setback to
          the organization’s abstract social interests.

455 U.S. at 379. Similarly, here Plaintiff has provided evidence

demonstrating how mail delays are causing it to divert resources

from its usual civic engagement activities, which is

distinguishable from the situation in Int’l Acad. Of Oral

Medicine & Toxicology v. FDA, 195 F. Supp. 3d 243 (D.D.C. 2016),

where the Plaintiff failed to explain how the agency action

“forced it to divert or modify its activities in any meaningful

way from its standard programmatic efforts.” Id. at 259.

                                  19


                                                                      46
      Case
      Case1:20-cv-02295-EGS
           1:20-cv-02295-EGS Document
                             Document129
                                      32 Filed
                                         Filed10/10/20
                                               12/10/20 Page
                                                        Page20
                                                             47of
                                                               of40
                                                                  69



      For all of these reasons, Plaintiff has provided evidence

“showing that there is a substantial risk that the harm will

recur.” Narragansett Indian Tribal Historic Pres. Office, 949

F.3d at 13.

      Finally, Defendants argue that “Plaintiff cannot establish

causation or redressability because it seeks to enjoin changes

that have not occurred.” Defs.’ Opp’n, ECF No. 38. Specifically,

Defendants argue that “the only specific change that was

actually implemented was additional guidance on complying with

long-established transportation schedules by departing on time

and thus mitigating extra trips.” Id. This, however, is

precisely what Plaintiff challenges. Reply, ECF No. 25 at 9, 19-

21.

      For all of these reasons, Plaintiff has demonstrated that

it likely has standing to bring its claims on behalf of its

members and itself as an organization.

           2.    This Court Likely Has Subject Matter Jurisdiction
                 Over The Section 3661 Claim

      Defendants contend that this court lacks subject matter

jurisdiction over “complaints regarding” Section 3661 because

such complaints must first be made to the PRC and then to the

D.C. Circuit. Defs.’ Opp’n, ECF No. 21 at 39. The statutory

scheme provides as follows. 39 U.S.C. § 409(a) provides that

“[e]xcept as otherwise provided in this title, the United States


                                   20


                                                                       47
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page21
                                                            48of
                                                              of40
                                                                 69



district courts shall have original but not exclusive

jurisdiction over all actions brought by or against the Postal

Service.” One of the exceptions to this original jurisdiction is

set forth in 39 U.S.C. § 3662, which provides that “[a]ny

interested person . . . who believe[s] the Postal Service is not

operating in conformance with the requirements of a provision of

. . . this chapter (or regulations promulgated under any of

these provisions) may lodge a complaint with the [PRC] . . .”

Section 3662(b) requires the PRC to respond to the complaint

within 90 days and provides that if a complaint is not timely

responded to, a petition for review may be filed with the D.C.

Circuit, which also has jurisdiction to review final orders or

decisions of the PRC.

     Plaintiff’s complaint alleges a procedural violation—that

the USPS failed to comply with the requirement that “[w]hen the

Postal Service determines that there should be a change in the

nature of postal services which will generally affect service on

a nationwide or substantially nationwide basis, it shall submit

a proposal, within a reasonable time prior to the effective date

of such proposal, to the Postal Regulatory commission requesting

an advisory opinion on the change.” 39 U.S.C. § 3661.

     Defendants contend that “[c]ourts have repeatedly held that

39 U.S.C. §§ 3662 and 3663 constitute the exclusive

jurisdictional remedy for complaints about postal services that

                                  21


                                                                      48
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page22
                                                            49of
                                                              of40
                                                                 69



fall within the statutory provisions specifically identified in

[S]ection 3662.” Defs.’ Opp’n, ECF No. 21 at 40. However,

defendants have provided no mandatory authority to support their

assertion that Sections 3662 and 3663 constitute the exclusive

jurisdictional remedy for a claim that the USPS has failed to

comply with the procedural requirements set forth in Section

3661. Indeed, Plaintiff points out that none of the cases cited

by defendants “concerns a failure to follow the procedural

requirements of [S]ection 3661” but rather “considered a

complaint about Postal Service prices and the manner in which

the Postal Service provides delivery services.” Reply, ECF No.

25 at 12.

     “Whether a statute is intended to preclude initial judicial

review is determined by the statute’s language, structure, and

purpose, its legislative history, and whether the claims can be

afforded meaningful review.” Thunder Basin Coal Co. v. Reich,

510 U.S. 200, 307 (1994) (internal citation omitted). The

language of the statute is broad:      “[a]ny interested person . .

. who believe[s] the Postal Service is not operating in

conformance with the requirements of a provision of        . . . this

chapter (or regulations promulgated under any of these

provisions) may lodge a complaint with the Postal Regulatory

Commission . . .” 39 U.S.C. § 3662. This could certainly be read

to mean that the failure of the USPS to comply with the

                                  22


                                                                        49
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page23
                                                            50of
                                                              of40
                                                                 69



procedural requirement set forth in Section 3661 would be

encompassed by Section 3662. Plaintiff argues that the use of

the permissive “may” in Section 3662 coupled with the mandatory

phrasing “shall” in Section 3662(c) shows Congress did not

intend to limit jurisdiction over Section 3661 claims. See

Reply, ECF No. 25 at 10. The statute consistently uses the word

“may” when setting forth the procedure for filing complaints and

for seeking appellate review of the PRC’s determination (or

failure to make a determination): any interested person “may”

lodge a complaint with the PRC, and if the interested person is

unsatisfied with the response or does not receive a timely

response, they “may” file a petition with the D.C. Circuit. 39

U.S.C. §§ 3662(a), 3663. The use of the permissive “may” coupled

with the use of the mandatory “shall” suggests that Sections

3662(a) and 3663 were not intended to be the exclusive avenue

for bringing a procedural challenge to the USPS’s failure to

comply with Section 3661. See Bennett v. Panama Canal Co., 475

F.2d 1280, 1828 (D.C. Cir. 1973) (“[T]he permissive

interpretation is conclusively proven to be correct        [together

with the particular legislative history] by the fact that when

in the same statute Congress intended a mandatory direction it

used the auxiliary ‘shall’ not ‘may’-a contrast which is

generally significant . . . .”). This interpretation is

strengthened because the statute expressly provides that this

                                  23


                                                                       50
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page24
                                                            51of
                                                              of40
                                                                 69



Court has original jurisdiction “over all actions brought by or

against the Postal Service” unless “otherwise provided in [title

39].” 39 U.S.C. § 409(a).

     The availability of judicial review for the USPS’s failure

to comply with Section 3661 is consistent with the legislative

history of the PRA. In the discussion of the section of the PRA

that established the “procedures for changes in postal service,”

the House Committee Report states that “[t]he postal service is—

first, last, and always—a public service” and that the PRA

“require[s] [Postal Services management] to seek out the needs

and desires of its present and potential customers—the American

public.” H.R. Rep. No. 91-1104 at 3668. The Committee Report

describes provisions in the act that “contain[] specific

provisions requiring justification and review of changes in

service.” Id.; see Buchanan v. U.S. Postal Serv., 508 F.2d 259,

263 n.6 (5th Cir. 1975) (“[T]he procedures mandated by 3661 are

sufficiently elaborate to amount to a significant impediment in

the path of the decision-making process of the Postal

Service.”).

     The Court must also consider whether the claim may be

reviewed because there is no other meaningful or adequate avenue

for judicial review. See Thunder Basin Coal Co., 510 U.S. at

307. District court jurisdiction may not be implicitly precluded

based on consideration of the following factors: (1) if “‘a

                                  24


                                                                      51
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page25
                                                            52of
                                                              of40
                                                                 69



finding of preclusion could foreclose all meaningful judicial

review’”; (2) if the claim is “‘wholly collateral to a statute’s

review provisions’”; and (3) if the claims are “‘outside the

agency’s expertise’” to discern “whether the particular claims

at issue fall outside an overarching congressional design.” 7

Jaresky v. SEC, 803 F.3d 9, 17 (D.D.C. 2015) (quoting Free

Enter. Fund v. Pub. Company Acct. Oversight Board, 561 U.S. 477,

489-90 (2010). Mindful of the fact that there is a 90-day window

for the PRC to respond to a complaint brought pursuant to

Section 3661, Defendants contend that it does not matter that

the PRC cannot provide immediate relief because eventual relief

is sufficient as a matter of law. Defs.’ Opp’n, ECF No. 21 at 43

n.11. However, the authority upon which Defendants rely is

inapposite. In American Federation of Government Employees, AFL-

CIO v. Trump, 929 F.3d 748 (D.D.C. 2019), the court held that

meaningful judicial review was not foreclosed because Plaintiffs

were unable to obtain “pre-implementation review of executive

orders or immediate relief barring all agencies from

implementing the executive orders,” Id. at 755 (internal

quotation marks omitted); because there the parties agreed to

consolidate their preliminary injunction requests with the




7 Defendants’ assertion that the three factors must be met is
incorrect. See Jaresky v. SEC, 803 F.3d 9, 17 (D.D.C. 2015).
                                  25


                                                                      52
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page26
                                                            53of
                                                              of40
                                                                 69



merits, see Scheduling Order, Civil Action No. 18-1261, ECF No.

16 at 1.

     With regard to the first consideration—whether Plaintiff

would be denied meaningful review—it is clear that it would.

There is no dispute that the USPS did not comply with Section

3661 in implementing the Transportation Policy Changes, and

Plaintiff has provided evidence demonstrating that the changes

have resulted in mail delays which cause Plaintiff’s members and

Plaintiff as an organization harm. See supra IV.A.1.

Accordingly, even if there was a “fairly discernible” intent in

the statutory scheme to preclude district court jurisdiction,

requiring Plaintiff to go through the PRC process would deny it

meaningful review. See Berkley v. Mountain Valley Pipeline, LLC,

896 F.3d 624, 631 (4th Cir. 2018) (noting that “plaintiffs are

denied meaningful review when they are subject to some

additional and irremediable harm beyond the burdens associated

with the dispute resolution process” (internal quotation marks

and citations omitted)); Krescholleck v. S. Stevedoring Co., 78

F.3d 868, 875 (3d Cir. 1996) (noting that the plaintiff had

“alleged a sufficiently serious irreparable injury to lead us to

conclude that the administrative review process is insufficient

to afford him full relief”). And persuasive authority holds that

this factor is the “most important.” Berkley, 896 F.3d at 630.

Accordingly, this first factor weighs in favor of finding

                                  26


                                                                      53
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page27
                                                            54of
                                                              of40
                                                                 69



Congress intended district courts to have jurisdiction over

claims such as the one brought by Plaintiff. The second

consideration–whether the claim is wholly collateral to the

statutory scheme—is “‘related’ to whether ‘meaningful judicial

review’ is available, and the two considerations are analyzed

together.” Am. Fed’n of Gov’t Emps., AFL-CIO v. Trump, 929 F.3d

748, 758 (D.C. Cir. 2019) (quoting Jarskey, 803 F.3d at 22.) The

question to ask is “whether the plaintiffs ‘aimed to obtain the

same relief they could seek in the agency proceeding.’” Id. at

758-60 (quoting Jarskey, 803 F.3d at 23). Here, the relief

Plaintiff seeks cannot be meaningfully redressed through filing

a Section 3662 complaint.

     The third consideration is whether the claim is “beyond the

expertise” of the PRC. Plaintiff’s claim is that the USPS failed

to comply with the procedural requirement set forth in Section

3661. This procedural claim does not require the “agency

expertise” the statutory procedures contemplate. Berkley, 896

F.3d at 630. Accordingly, precluding district court jurisdiction

here would completely deny Plaintiff meaningful review given the

timing of the implementation of the Transportation Policy

Changes.

     For all these reasons, the Court likely has subject matter

jurisdiction over Plaintiff’s Section 3661(b) claim. See

Commonwealth of Pennsylvania v. DeJoy, Civil Action No. 20-4096,

                                  27


                                                                      54
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page28
                                                            55of
                                                              of40
                                                                 69



2020 WL 5763553, *22 (E.D. Pa. Sept. 29, 2020) (stating that

“Congressional intent to preclude district courts from hearing

claims relating to [S]ection 3661(b) is not fairly discernible

from the text, structure, and legislative history of the PRA.”).

          3.    Plaintiff’s Section 3661(b) Claim Is Likely
                Reviewable Pursuant To The Ultra Vires Doctrine

     While as a general matter “the Postal Service is exempt

from review under the Administrative Procedure Act, . . .        its

actions are reviewable to determine whether it has acted in

excess of its statutory authority.” N. Air Cargo v. U.S. Postal

Serv., 674 F.3d 852, 858 (D.C. Cir. 2012). “The scope of Non-APA

review is narrow . . . [and] is available only to determine

whether the agency has acted ultra vires—that is whether it has

exceeded its statutory authority.” Sears, Roebuck & Co. v. U.S.

Postal Serv., 844 F.3d 260, 265 (D.C. Cir. 2016) (quotation

marks and citations omitted).

     Defendants contend that ultra vires review is unavailable

because: (1) Plaintiff cannot show that USPS acted “in excess of

its delegated powers and contrary to a specific prohibition”

because they cannot show that USPS violated Section 3661(b); and

(2) Plaintiff has a “meaningful and adequate means of

vindicating [their] statutory rights” because they can file a

complaint with the PRC pursuant to Section 3662. Defs.’ Opp’n,

ECF No. 21 at 44 (citing Nat’l Air Traffic Controllers Ass’n


                                  28


                                                                       55
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page29
                                                            56of
                                                              of40
                                                                 69



AFL-CIO v. Fed. Serv. Impasses Panel, 437 F.3d 1256, 1258 (D.C.

Cir. 2006) (internal quotation marks and citations omitted)).

     The Court is persuaded that Plaintiff’s claim is

reviewable:

          “Even where Congress is understood generally
          to have precluded review, the Supreme Court
          has found an implicit but narrow exception,
          closely paralleling the historic origins of
          judicial review for agency actions in excess
          of jurisdiction.” Griffith v. FLRA, 842 F.2d
          487, 492 (D.C. Cir. 1988) (citing the leading
          case, Leedom v. Kyne, 358 U.S. 184, 188, 79
          S.Ct. 180, 183-84, 3 L. Ed. 2d 210 (1958)
          (finding   judicial   review  proper   despite
          statutory preclusion of judicial review, where
          the NLRB acted “in excess of its delegated
          powers and contrary to a specific prohibition”
          in the NLRA)).


Aid Ass’n for Lutherans v. U.S. Postal Service, 321 F.3d 116,

1172-73 (D.C. Cir. 2003). Plaintiff’s claim here is that the

USPS failed to comply with the requirement Congress set forth in

Section 3661. Accordingly, Plaintiff’s claim “clearly admit[s]

of judicial review.” Id. at 1173.

          4.    USPS Likely Failed to Comply with Section 3661(b)

     The scope of non-APA review includes, among other things,

“a straightforward question of statutory interpretation.” Nat’l

Ass’n of Postal Sup’rs v. U.S. Postal Serv., 602 F.2d 420, 432

(D.C. Cir. 1979). In conducting this review, “[t]he judicial

role is to determine the extent of the agency’s delegated

authority and then determine whether the agency has acted within

                                  29


                                                                      56
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page30
                                                            57of
                                                              of40
                                                                 69



that authority. In this as in other settings, courts owe a

measure of deference to the agency’s own construction of its

organic statute, but the ultimate responsibility for determining

the bounds of administrative discretion is judicial.” Id. at

432-33 (internal citations omitted).

     Section 3661(b) provides that “[w]hen the Postal Service

determines that there should be a change in the nature of postal

services which will generally affect service on a nationwide or

substantially nationwide basis, it shall submit a proposal,

within a reasonable time prior to the effective date of such

proposal, to the Postal Regulatory Commission requesting an

advisory opinion on the change.”

     Persuasive authority has construed Section 3661(b) as

follows:

           The language of the statute . . . indicates
           that three factors must coexist before 3661
           applies. First, there must be a ‘change.’ This
           implies that a quantitative determination is
           necessary. There must be some meaningful
           impact on service. Minor alterations which
           have a minimal effect on the general class of
           postal users do not fall within 3661. Second,
           the change must be ‘in the nature of postal
           services.’   This   involves   a    qualitative
           examination of the manner in which postal
           services available to the user will be
           altered. Third, the change must affect service
           ‘on a nationwide or substantially nationwide
           basis.’ A broad geographical area must be
           involved. These three factors combine to
           demonstrate   that   Congress    intended   the
           safeguards of 3661 to apply only when changes
           of significance were contemplated.

                                  30


                                                                      57
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page31
                                                            58of
                                                              of40
                                                                 69




Buchanan v. U.S. Postal Service, 508 F.2d 259, 263 (5th Cir.

1975).

     There is no dispute that the USPS did not comply with

Section 3661(b) prior to implementing the Transportation Policy

Changes. Defendants argue that the Transportation Policy Changes

do not implicate Section 3661(b) because: (1) there has been no

“meaningful impact on service;” (2) postal services available to

the user have not been altered; and (3) the changes have not

affected service in a broad geographical area. Defs.’ Opp’n, ECF

No. 21 at 46 (quoting and citing Buchanan 508 F.2d at 263). In

support, Defendants argue that “[t]he only notable change USPS

has made has been to renew its emphasis on adhering to its

published schedule, including developing written guidance

clarifying the circumstances under which extra truck trips were

acceptable, in order to mitigate the number of unplanned and

unnecessary trips” which is not a “change” that is contemplated

in Section 3661. Id. at 46-47. Defendants contend that this “is

not a new policy but rather has a renewed focus on ensuring the

Postal Service complies with its existing policies, and that it

operates as efficiently as possible.” Id. Defendants conclude

that this is “precisely the type of management direction to

which [S]ection 3661 does not apply.” Id. at 47.




                                  31


                                                                      58
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page32
                                                            59of
                                                              of40
                                                                 69



     The Court is persuaded that Plaintiff is likely to succeed

on its claim that Defendants violated Section 3661(b) by failing

to submit the Transportation Policy Changes to the PRC. First,

it was a “change” because it has had a “meaningful impact on

service.” Buchanan, 508 F.2d at 263. Plaintiff points to

evidence showing that the reduction in extra and late trips has

resulted in changes to service standards nationwide because it

has resulted in nationwide delays. See supra at 6-7, 13-14; see

also August 13, 2020 Email, ECF No. 25-1 at 4 (“We have also

reduced extra trips by 71 percent – a tremendous achievement.”)

Furthermore, Plaintiff has demonstrated that Defendants’

position that the Transportation Policy Changes do not

constitute a “change” is not supported by the USPS’s own

statements. See id. at 3-4 (“In order to transform . . . we must

make a significant number of changes that will not be easy . . .

); Id. at 4 (“Unfortunately, this transformative initiative has

had unintended consequences that impacted out overall service

levels. However, recent changes are not the only contributing

factors.”); Id. (“I ask that you bear with me while we work

through these changes to transform for the better . . .”).

     Second, the changes were “in the nature of postal

services,” 39 U.S.C. § 3661(b) because they qualitatively

altered “the manner in which postal services [are] available to

the user,” Buchanan, 508 F.2d at 263. As stated above, Plaintiff

                                  32


                                                                      59
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page33
                                                            60of
                                                              of40
                                                                 69



points to evidence showing that the reduction in extra and late

trips resulted in nationwide delays.

     Third, the changes affected service “on a nationwide or

substantially nationwide basis,” 39 U.S.C. § 3661(b) because

“[a] broad geographical area [was] involved,” Buchanan, 508 F.2d

at 263. Defendants’ own evidence demonstrates that service was

affected on a nation-wide basis. See Defs.’ Ex. 14, ECF No. 21-1

at 452-53 (Mr. DeJoy stating that the reduction in late and

extra trips occurred in “[e]very state a truck moves in”).

     Defendants contend that pursuant to past practice, the

types of “nationwide changes that trigger 3661’s review are

general changes to postal facility hours or service standards

for mail delivery”; and not the type of operational change at

issue here. Id. at 47-49. However, based on the analysis above,

the significant reduction in late and extra trips has resulted

in a change to service standards.

     While it is clear that Congress did not intend for the

courts to micromanage the operations of the USPS, requiring the

USPS to comply with the statutory requirement that it obtain an

advisory opinion from the PRC and provide for notice and comment

prior to implementing “a change in the nature of postal services

which will generally affect service on a nationwide or

substantially nationwide basis” is not micro-managing; it is

requiring the USPS to act within its statutory authority.

                                  33


                                                                      60
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page34
                                                            61of
                                                              of40
                                                                 69



Furthermore, Congress clearly intended Section 3661 to require

an opportunity for public participation and for independent

review before the USPS implements service changes that will have

a broad effect. The broad scope of the Transportation Policy

Changes demonstrates on its face that it is precisely the kind

of change that is to be the subject of the public-participation

and independent review safeguards provided by Section 3661.

     Finally, Defendants argue that because Plaintiff has a

“meaningful and adequate means of vindicating their statutory

rights” by filing a complaint with the PRC and then seek

judicial review in the D.C. Circuit if unsatisfied, they cannot

establish ultra vires jurisdiction. Defs.’ Opp’n, ECF No. 21 at

44. Plaintiff responds—and the Court agrees—that the PRC

complaint process, even if it is available for their procedural

challenge, would not redress its injury due to the timeframes

involved. Reply, ECF No. 25 at 18. Because the Court finds that

Plaintiff has shown it will likely succeed on its claim that

Defendants’ Transportation Policy Changes likely violated 39

U.S.C. § 3661(b), the Court need not evaluate Plaintiff’s claim

that Defendants acted arbitrarily, capriciously, and contrary to

the mandate of Section 101(e) at this time.




                                  34


                                                                      61
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page35
                                                            62of
                                                              of40
                                                                 69



C.   Plaintiff Faces Irreparable Harm

     “In this Circuit, a litigant seeking a preliminary

injunction must satisfy ‘a high standard’ for irreparable

injury.” ConverDyn, 68 F. Supp. 3d at 46 (quoting Chaplaincy of

Full Gospel Churches, 454 F.3d at 297). The movant must

demonstrate that it faces an injury that is “both certain and

great; it must be actual and not theoretical,” and of a nature

“of such imminence that there is a clear and present need for

equitable relief to prevent irreparable harm.” Wis. Gas Co. v.

FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (quotation marks and

emphasis omitted). Furthermore, an organization faces

irreparable harm where (1) the “actions taken by [the defendant]

have ‘perceptibly impaired’ the [organization’s] programs,”

League of Women Voters v. Newby, 838 F.3d 1, 8 (D.C. Cir. 2016)

(quoting Fair Emp’t Council of Greater Wash., 28 F.3d at 1276),

and (2) “the defendant’s actions ‘directly conflict with the

organization’s mission,” id. (quoting Nat’l Treasury Emps.

Union, 101 F.3d at 1430.

     With regard to the irreparable harm to its members,

Plaintiff argues and submits evidence demonstrating that the

“changes that USPS implemented without following the required

[S]ection 3661 process have caused delays that harm, and will

continue to harm, NAACP members.” Mot., ECF No. 8-1 at 38.

Defendants counter first, that there is no procedural injury

                                  35


                                                                      62
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page36
                                                            63of
                                                              of40
                                                                 69



because “Plaintiff cannot state a claim under [S]ection 3661 and

thus cannot have suffered any procedural injury as a result of

any violation of that statute.” Defs.’ Opp’n, ECF No. 21 at 52.

However, the Court has determined that Defendants likely

violated Section 3661(b). See supra Section IV.A.4. And a

failure to comply with Section 3661(b) is sufficient to show

irreparable harm. See Buchanan, 375 F. Supp. 1014, 1022 (N.D.

Ga. 1974) (“The denial of . . . a [Section 3661] hearing, should

one be required, is sufficient irreparable injury to support

interlocutory injunctive relief, for it is clear that no hearing

will be conducted and that the changes will continue unless

enjoined.”) aff’d in relevant part, 508 F.2d at 266 (stating

that the district court “was correct in its determinations that

plaintiffs had properly established that there was a substantial

threat of irreparable injury”). Second, Defendants counter that

“Plaintiff has not identified that its members are likely to

suffer any injuries in terms of the potential future delay of

their ballots” in light of the USPS’s service improvements,

noting that all Mr. Graham has to do is “mail[] his ballot a

reasonable time before the election (which is approximately two

months away).” Defs.’ Opp’n, ECF No. 21 at 52. However, Mr.

Graham’s ability to return his ballot on time is not wholly

within his control as the mailing of ballots is a matter of

state law. See supra Section II.B.1 Furthermore, Plaintiff has

                                  36


                                                                      63
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page37
                                                            64of
                                                              of40
                                                                 69



demonstrated that mail delays have persisted. See generally

Second Decl. of Earl Graham, ECF No. 25-2.

     With regard to irreparable harm to Plaintiff as an

organization, Plaintiff argues and submits evidence

demonstrating that “the delays caused by the Postal Service’s

changes have harmed, and continue to harm, the NAACP itself by

frustrating its mission and requiring it to divert resources to

counteract the effect of USPS’s action.” Mot., ECF No. 8-1 at

39-40. Defendants counter that Plaintiff’s claimed injury to its

resources fails because “Plaintiff has not established that mail

delays were necessarily the result of the challenged policies,

or that future delays, if there are any, would be the result of

these Postal Service operational changes,” Defs.’ Opp’n, ECF No.

21; and that in view of the steps USPS has taken to improve

service performance, Plaintiff cannot show that “future harm is

imminent or likely to recur,” id. at 53. However, the Court has

already determined that Plaintiff as an organization has

demonstrated irreparable harm. See supra at 15-20.

     Accordingly, both Plaintiff’s members and Plaintiff as an

organization face irreparable harm absent a preliminary

injunction.




                                  37


                                                                      64
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page38
                                                            65of
                                                              of40
                                                                 69




     D.   The Balance Of Equities And Public Interest Favor An
          Injunction

     The balance-of-equities factor directs the Court to

“‘balance the competing claims of injury and . . . consider the

effect on each party of the granting or withholding of the

requested relief.’” ConverDyn, 68 F. Supp. 3d at 52 (quoting

Winter, 555 U.S. at 24). “When the issuance of a preliminary

injunction, while preventing harm to one party, causes injury to

the other, this factor does not weigh in favor of granting

preliminary injunctive relief.” Id.; see also Serono Labs., Inc.

v. Shalala, 158 F.3d 1313, 1326 (D.C. Cir. 1998). By contrast,

the balance of equities may favor a preliminary injunction that

serves only “‘to preserve the relative positions of the parties

until a trial on the merits can be held.’” 64 F. Supp. 3d 195,

205 (D.D.C. 2014) (quoting Camenisch, 451 U.S. at 395). “The

purpose of . . . interim relief is not to conclusively determine

the rights of the parties, University of Tex. v. Camenisch, 451

U.S. 390, 395 (1981), but to balance the equities as the

litigation moves forward. In awarding a preliminary injunction a

court must also ‘conside[r]     . . . the overall public interest,’

Winter, 555 U.S. at 26.” Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017).




                                  38


                                                                      65
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page39
                                                            66of
                                                              of40
                                                                 69



     Plaintiff argues that, as it explained in its argument that

it has standing to bring its claims, without an injunction, “the

NAACP and its members will suffer serious and immediate harms

that could not be sufficiently remedied later . . . [and that]

the Postal Service would not be harmed by an order requiring it

to follow the law, and the public interest is served when

administrative agencies comply with their statutory

obligations,” noting that “[t]his point applies fully to

procedural obligations imposed by statute.” Mot., ECF No. 8-1 at

41-42. Plaintiff also notes that “the public would not be harmed

(to the contrary) by the restoration of reliable postal service,

providing the timely delivery of medicines and checks and other

important mail.” Id. at 42.

     Defendants fail to respond to Plaintiff’s arguments,

responding only that they are “undertaking extensive efforts to

facilitate the timely delivery of Election Mail” and that

“Plaintiff’s member voters have an opportunity to avoid any harm

by mailing in their ballots without delay.” Defs.’ Opp’n, ECF

No. 21 at 54. Defendants also contend that ensuring “full

compliance could [inappropriately] require the Court to act as

an overseer of the agency’s day-to-day activities.” Id.

  The balance of the equities and the public interest favor an

injunction. First, Defendants identify no harms to themselves

whereas Plaintiff has demonstrated serious, immediate, and

                                  39


                                                                      66
     Case
     Case1:20-cv-02295-EGS
          1:20-cv-02295-EGS Document
                            Document129
                                     32 Filed
                                        Filed10/10/20
                                              12/10/20 Page
                                                       Page40
                                                            67of
                                                              of40
                                                                 69



recurring harms to its members and to itself as an organization.

Defendants’ suggestion that an injunction could require the

Court to oversee the USPS’s “day-to-day activities” is without

merit given that the Court will issue a targeted preliminary

injunction enjoining the USPS from implementing the

Transportation Policy Changes. Second, “there is a substantial

public interest ‘in having governmental agencies abide by the

federal laws that govern their existence and operations.’”

League of Women Voters, 838 F.3d at 12 (quoting Washington v.

Reno, 35 F.3d 1093, 1103 (6th Cir. 1994).

V.   Conclusion
     For the foregoing reasons, the Court GRANTS Plaintiff’s

motion for a preliminary injunction. Any request to stay this

decision pending appeal will be denied for substantially the

same reasons as those articulated in this Opinion. An

appropriate Order accompanies this Memorandum Opinion.

SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          October 10, 2020




                                  40


                                                                      67
      Case
       Case1:20-cv-02295-EGS
             1:20-cv-02295-EGSDocument
                               Document129
                                         31 Filed
                                            Filed12/10/20
                                                  10/10/20 Page
                                                           Page68
                                                                1 of
                                                                  of269



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,

                   Plaintiff,
                                           No. 20-cv-2295(EGS)
 v.


 UNITED STATES POSTAL SERVICE,
 et al.,

                   Defendants.


                                   ORDER

      For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

      ORDERED that Plaintiff’s Motion for Preliminary Injunction

is GRANTED; and it is further

      ORDERED that a Preliminary Injunction is hereby entered

against Defendants; and it is further

      ORDERED that pursuant to the Order, Defendants are HEREBY

ENJOINED from enforcing the Transportation Policy Changes; and

it is further

      ORDERED that any request to stay this Order pending appeal

will be denied for the reasons stated in the accompanying

Memorandum Opinion.




                                     1


                                                                          68
     Case
      Case1:20-cv-02295-EGS
            1:20-cv-02295-EGSDocument
                              Document129
                                        31 Filed
                                           Filed12/10/20
                                                 10/10/20 Page
                                                          Page69
                                                               2 of
                                                                 of269



SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          October 10, 2020




                                    2


                                                                         69
